Exhibit 10.2

AGREEMENT FOR THE SALE AND PURCHASE OF REAL ESTATE, ASSIGNMENT

OF LEASES, AND JOINT ESCROW INSTRUCTIONS

by and among

BILOXI CASINO CORP.

CASINO MAGIC CORP. and

CASINO ONE CORPORATION,

collectively as “Sellers”

and

GRAND CASINOS OF MISSISSIPPI, INC.-BILOXI

as “Buyer”

dated as of

May 26, 2006



--------------------------------------------------------------------------------

ARTICLE I

   PURCHASE, SALE AND ASSIGNMENT    3

Section 1.1

   Purchase of Sellers’ Owned Property and Casino Parking Shares    3

Section 1.2

   Assignment of Sellers’ Interests in Leases    3

ARTICLE II

   OPENING OF ESCROW    3

Section 2.1

   Escrow; Escrow Holder    3

Section 2.2

   Escrow Instructions    3

Section 2.3

   Closing    3

ARTICLE III

   PURCHASE PRICE AND OPTION    4

Section 3.1

   Purchase Price    4

Section 3.2

   Deposit; Closing Payment    4

Section 3.3

   Post Closing Reconciliation    5

Section 3.4

   Closing Deliveries    7

Section 3.5

   Option    8

ARTICLE IV

   REPRESENTATIONS AND WARRANTIES OF SELLERS    8

Section 4.1

   Organization of Sellers; Authority    9

Section 4.2

   No Conflict    9

Section 4.3

   Real Property    10

Section 4.4

   Environmental Matters    10

Section 4.5

   Brokers    10

Section 4.6

   Casino Parking, Inc.    10

ARTICLE V

   REPRESENTATIONS AND WARRANTIES OF BUYER    11

Section 5.1

   Organization    11

Section 5.2

   Authority; No Conflict    11

Section 5.3

   Brokers    12

Section 5.4

   Release and Condition of the Property    12

ARTICLE VI

   COVENANTS    14

Section 6.1

   Notice; Cure    14

Section 6.2

   Access to Information    14

Section 6.3

   Regulatory Matters; Commercially Reasonable Efforts    15

Section 6.4

   Public Announcements    17

Section 6.5

   Further Assurances and Actions    17

Section 6.6

   Like-Kind Exchange    17

Section 6.7

   Insurance; Casualty, Condemnation    19

Section 6.8

   Use of Sellers’ Marks    19

Section 6.9

   Estoppel Certificates / Lessor Consents    20

Section 6.10

   Non Disturbance Agreements    20

Section 6.11

   Non-Permitted Title Exceptions    20



--------------------------------------------------------------------------------

Section 6.12

   Surrender of Gaming License    20

Section 6.13

   Casino Parking Shares    21

ARTICLE VII

   CONDITIONS TO CLOSING    21

Section 7.1

   Conditions to Each Party’s Obligation to Effect the Closing    21

Section 7.2

   Additional Conditions to Obligations of Sellers    21

Section 7.3

   Additional Conditions to Obligations of Buyer    22

ARTICLE VIII

   TERMINATION AND AMENDMENT    22

Section 8.1

   Termination    22

Section 8.2

   Effect of Termination    23

ARTICLE IX

   SURVIVAL; INDEMNIFICATION    24

Section 9.1

   Survival of Representations, Warranties, Covenants and Agreements    24

Section 9.2

   Indemnification    24

Section 9.3

   Procedure for Claims between Parties    26

Section 9.4

   Defense of Third Party Claims    26

Section 9.5

   Resolution of Conflicts and Claims    27

Section 9.6

   Payment of Damages    28

Section 9.7

   Exclusive Remedy    28

ARTICLE X

   MISCELLANEOUS    28

Section 10.1

   Definitions    28

Section 10.2

   Notices    34

Section 10.3

   Interpretation    35

Section 10.4

   Headings    35

Section 10.5

   Entire Agreement; No Third Party Beneficiaries    35

Section 10.6

   Severability    35

Section 10.7

   Assignment    35

Section 10.8

   Parties of Interest    36

Section 10.9

   Mutual Drafting    36

Section 10.10

   Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury    36

Section 10.11

   Counterparts    37

Section 10.12

   Strict Performance    37

Section 10.13

   Amendment    37

Section 10.14

   Extension; Waiver    37

Section 10.15

   Time of the Essence    37



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

   Legal Description of Casino Magic Owned Property

Exhibit B

   Legal Description of Casino Magic Leased Property

Exhibit C

   Legal Description of Casino One Owned Property

Exhibit D

   Legal Description of Casino One Leased Property

Exhibit E

   Form of Assignment and Assumption of Leases

Exhibit F

   Form of Deed

Exhibit G

   FIRPTA Affidavit

Exhibit H

   Legal Description of Casino Parking Leased Property

SCHEDULES

 

Schedule I

   Non-Permitted Title Exceptions

Schedule 3.2.5

   Purchase Price Allocation

Schedule 3.3.1.5

   Transferable permits, licenses, warranties, utility agreements, zoning or
land use agreements, appurtenant to the Sellers’ Real Property or Leases, if any

Schedule 5.4.2

   Third-Party Reports



--------------------------------------------------------------------------------

AGREEMENT FOR THE SALE AND PURCHASE OF REAL ESTATE, ASSIGNMENT

OF LEASES, AND JOINT ESCROW INSTRUCTIONS

THIS AGREEMENT FOR THE SALE AND PURCHASE OF REAL ESTATE, ASSIGNMENT OF LEASES,
AND JOINT ESCROW INSTRUCTIONS (this “Agreement”) is entered into as of May 26,
2006, by and among Grand Casinos of Mississippi, Inc.-Biloxi, a Minnesota
corporation (“Buyer”) on the one hand, Biloxi Casino Corp., a Mississippi
corporation (“BCC”), Casino Magic Corp., a Minnesota corporation (“Casino
Magic”) and Casino One Corporation, a Mississippi corporation (“Casino One”)
(BCC, Casino Magic and Casino One, are collectively referred to herein as the
“Sellers”, and individually as a “Seller”) on the other hand.

THE PARTIES TO THIS AGREEMENT enter into this Agreement on the basis of the
following facts, intentions and understandings:

A. BCC is the owner of certain real estate situated in the City of Biloxi, State
of Mississippi, more particularly described on Exhibit A attached hereto and
incorporated herein by this reference (“Casino Magic Owned Property”). BCC is
the tenant under certain leases (“Casino Magic Leases”) in the City of Biloxi,
State of Mississippi, more particularly described on Exhibit B attached hereto
and incorporated herein by this reference (“Casino Magic Leased Property”). The
Casino Magic Owned Property and the Casino Magic Leased Property are
collectively referred to herein as “Casino Magic Real Property”.

B. Prior to the Closing, BCC will have surrendered its gaming license issued by
the Mississippi Gaming Commission (“License”) and be merged into Casino Magic
(the “Merger”), so that at the time of the Closing, Casino Magic will have good
and marketable title to the Casino Magic Real Property.

C. Casino One is the owner of certain real estate situated in the City of
Biloxi, State of Mississippi, more particularly described on Exhibit C attached
hereto and incorporated herein by this reference (“Casino One Owned Property”).
Casino One is the tenant under certain leases (“Casino One Leases”) in the City
of Biloxi, State of Mississippi, those more particularly described on Exhibit D
attached hereto and incorporated herein by this reference (“Casino One Leased
Property”). The Casino One Owned Property and the Casino One Leased Property are
collectively referred to herein as “Casino One Real Property”.

D. BCC owns fifty percent (50%) of the outstanding shares (the “Casino Parking
Shares”) in Casino Parking, Inc. (“Casino Parking”). Casino Parking is the
successor lessee of the property specified in that certain Sublease and
Agreement, by and between Casino Parking and Covacevich Yacht & Sail, Inc., a
Mississippi Corporation (“Covacevich”), executed on October 11, 1993, as amended
by that certain Amendment and extension of Casino Parking Lease and Sublease, by
and between Casino Parking and the City of Biloxi, Mississippi, and joined by
certain parties described therein, dated as of October 17, 2000, as amended by
that certain Amendment, Renewal and Extension of Casino Parking, Inc., Sublease
and Covacevich Lease, dated as of January 1, 20003 (as amended, the “Sublease”),
which Sublease incorporates by reference the terms of that certain Biloxi
Waterfront Project Lease by and between Point Cadet Development Corporation, a
Mississippi Corporation (as landlord) and Covacevich (as

 

1



--------------------------------------------------------------------------------

tenant) dated as of June 1, 1987, as amended by that certain First Amendment to
Lease dated as of January 24, 1989, as amended by that certain Second Amendment
to Lease dated as of June 4, 1990, as amended by that certain Resolution
Amending the Lease Between Covacevich and Point Cadet Development Corporation,
dated as of December 21, 1992, as amended by that certain Fourth Addendum to
Waterfront Project Lease dated as of May 17, 1993 (as amended, the “Original
Lease”). The Original Lease together with the Sublease are collectively referred
to herein as the “Casino Parking Lease”. The property leased pursuant to the
Casino Parking Lease is more particularly described in Exhibit H attached hereto
and incorporated by reference herein, and on which is located a parking
structure (collectively, the “Casino Parking Leased Property”).

E. The Casino Magic Owned Property and the Casino One Owned Property are
collectively referred to herein as “Sellers’ Owned Property”. The Casino Magic
Leased Property and the Casino One Leased Property are collectively referred to
herein as “Sellers’ Leased Property”. Casino Magic Real Property and Casino One
Real Property are collectively referred to herein as “Sellers’ Real Property”,
and shall include any buildings, structures and improvements located thereon.
Casino One Leases and Casino Magic Leases are collectively referred to herein as
“Leases”.

F. Buyer acknowledges and agrees that Sellers’ Real Property and the
improvements thereto, and the parking structure and other improvements located
on the Casino Parking Leased Property (the “Parking Structure”) (collectively,
the “Property”), have been damaged or destroyed by Hurricane Katrina or have
been damaged since Hurricane Katrina, and that it is the intention of the
parties that the Property, or Sellers’ interest therein, is being acquired by
Buyer on an “As Is, Where Is” basis, except as provided in this Agreement.
Except as expressly provided otherwise in this Agreement, the parties are
entering into this Agreement based upon this understanding, which is reflected
in Section 5.4 as well as elsewhere herein. Without limiting any express
agreement or obligation of Sellers under this Agreement, Buyer acknowledges and
agrees that Sellers’ businesses, the goodwill therein, and any potential or
actual revenue stream derived therefrom shall remain owned exclusively by
Sellers and their Affiliates, and are not being transferred, conveyed, licensed,
or otherwise assigned in any way to Buyer under this Agreement. Sellers are
relocating their business operations to St. Louis, Missouri.

G. Concurrently herewith, Pinnacle Entertainment, Inc., the indirect parent
company of Sellers (“PEI”) has entered into a Purchase Agreement dated as of May
[    ], 2006 (the “Lake Charles Purchase Agreement”), with the Affiliates of
Buyer named therein (“Lake Charles Sellers”), pursuant to which, among other
things, the Lake Charles Sellers have agreed to sell to PEI, and PEI has agreed
to purchase, 100% of the issued and outstanding membership interests in Harrah’s
Lake Charles, LLC, a Louisiana limited liability company, and 100% of the issued
and outstanding partnership interests in Harrah’s Star Partnership, a Louisiana
general partnership.

H. Sellers desire to sell the Sellers’ Owned Property, to assign Sellers’
interests in the Leases, and to sell the Casino Parking Shares to Buyer, and
Buyer desires to purchase the Sellers’ Owned Property, the Casino Parking Shares
and to assume Sellers’ interests in the Leases, from Sellers upon the terms and
subject to the conditions set forth herein.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements contained in this Agreement, the parties
agree as follows:

ARTICLE I

PURCHASE, SALE AND ASSIGNMENT

Section 1.1 Purchase of Sellers’ Owned Property and Casino Parking Shares. Upon
the terms and subject to the conditions set forth in this Agreement, at the
Closing, the Sellers shall sell, assign, transfer, convey and deliver to Buyer,
and Buyer shall purchase and accept from Sellers, the Sellers’ Owned Property
and the Casino Parking Shares, for the consideration specified below in ARTICLE
III.

Section 1.2 Assignment of Sellers’ Interests in Leases. Upon the terms and
subject to the conditions set forth in this Agreement, at the Closing, the
Sellers shall assign, transfer, convey and deliver to Buyer, and Buyer shall
assume and accept from the Sellers, Sellers’ interests as tenant in and to the
Leases pursuant to Assignments and Assumptions of Leases in the form attached
hereto as Exhibit E, for the consideration specified below in ARTICLE III.

ARTICLE II

OPENING OF ESCROW

Section 2.1 Escrow; Escrow Holder. Within three (3) Business Days after the
mutual execution of this Agreement, Buyer and Sellers will open an escrow
(“Escrow”) with Escrow Holder regarding the transfer of the Sellers’ Real
Property, the Casino Parking Shares and the Leases.

Section 2.2 Escrow Instructions. The terms and conditions set forth in this
Agreement constitute both an agreement between Sellers and Buyer, and escrow
instructions that Escrow Holder must acknowledge and agree to be bound by, as
evidenced by its execution of this Agreement. Sellers and Buyer will promptly
execute and deliver to Escrow Holder any separate or additional escrow
instructions requested by Escrow Holder that are consistent with the terms of
this Agreement. Any separate or additional instructions will not modify or amend
the provisions of this Agreement unless otherwise expressly agreed by Buyer and
Sellers in writing.

Section 2.3 Closing. Unless this Agreement has been terminated pursuant to
Section 8.1, upon the terms and subject to the conditions set forth in this
Agreement, the recordation of the Deeds and Assignments of Leases with respect
to the transfer of Sellers’ Real Property, and the purchase and sale of the
Casino Parking Shares through escrow (the “Closing”) shall take place at 10:00
a.m., Pacific Time, not later than ten (10) Business Days after the satisfaction
(or, to the extent permitted by applicable law and this Agreement, waiver) of
the conditions set forth in ARTICLE VII (other than those conditions to be
satisfied or waived at the Closing), but in no event later than October 15,
2006, at the offices of Harrah’s in Las Vegas, Nevada, or at such other time,
date or place agreed to in writing by Buyer and Sellers. The date on which the
Closing occurs is referred to in this Agreement as the “Closing Date.”

 

3



--------------------------------------------------------------------------------

ARTICLE III

PURCHASE PRICE AND OPTION

Section 3.1 Purchase Price.

3.1.1 Purchase Price. Subject to the terms set forth herein, the aggregate
purchase price to be paid by Buyer for the Sellers’ Owned Property, the Casino
Parking Shares, and Sellers’ interests in the Leases (the “Purchase Price”)
shall be a cash amount equal to (a) Forty Five Million Dollars ($45,000,000) in
cash, plus or minus (b) the Purchase Price Adjustment Amount. The parties agree
to allocate the Purchase Price (together with all applicable items) in
accordance with Section 3.2.5.

3.1.2 Adjustments to Purchase Price. The Purchase Price shall be adjusted by the
following (without duplication) (the “Purchase Price Adjustment Amount”):

3.1.2.1 Tax Prorations. Real estate taxes and personal property taxes, if any,
imposed with respect to the Sellers’ Real Property will be prorated as of
12:01a.m. on the Closing Date.

3.1.2.2 Escrow Holder Fees and Other Costs; Taxes on Conveyance. All Transfer
Taxes arising out of or in connection with the transactions contemplated by this
Agreement shall be borne equally by the Sellers and Buyer, including any
cancellation fees if this Agreement is terminated; provided, however, in the
event of an early termination of this Agreement due to a default by Buyer or a
Seller, then the defaulting Party shall be solely responsible for all of the
Escrow Holder’s fees and costs for conducting the Escrow. Buyer and Sellers will
each pay all of those legal and professional fees of other consultants incurred
by them, respectively.

3.1.2.3 Rental / Security Deposit Prorations. Monthly rents and percentage rent
and “passthroughs” of real estate taxes and operating expenses for the current
period under the Leases will be prorated as of 12:01 a.m. on the Closing Date.
Any security deposits paid by Sellers will be transferred to Buyer and credited
to Sellers as of 12:01 a.m. on the Closing Date.

3.1.2.4 Utilities Prorations. All utility charges and all other similar charges
will be prorated as of 12:01 a.m. on the Closing Date. Any utility deposit paid
by Sellers will be transferred to Buyer and credited to Sellers.

3.1.2.5 Other Prorations. Any other items pertaining to the Sellers’ Real
Property which are customarily prorated between a buyer and a seller in the area
in which the Sellers’ Real Property is located will be prorated as of 12:01 a.m.
on the Closing Date.

Section 3.2 Deposit; Closing Payment.

3.2.1 Within three (3) Business Days of the execution of this Agreement, Buyer
shall deliver Two Million Two Hundred Fifty Thousand Dollars ($2,250,000) (the
“Deposit”) to the Escrow Holder. All interest earned on the Deposit prior to the
Closing or the termination of

 

4



--------------------------------------------------------------------------------

this Agreement shall accrue to the benefit of Buyer. Upon the Closing, the
Deposit (together with any interest earned thereon) shall be credited against
the Purchase Price and the Deposit (together with any interest earned thereon)
shall be paid to the Sellers in accordance with the Purchase Price allocation as
provided in Schedule 3.2.5, and shall be promptly released by the Escrow Holder
to Sellers pursuant to this Section 3.2.1. Upon a termination of this Agreement
(other than pursuant to the Closing), the Deposit (together with any interest
earned thereon) shall be disbursed in accordance with Section 8.2.3.

3.2.2 Not later than five (5) Business Days prior to the Closing Date, Sellers
shall provide to Buyer a statement (the “Preliminary Closing Schedule”) setting
forth Sellers’ estimate of the Purchase Price Adjustment Amount and accompanied
by such information set forth in reasonable detail as is sufficient to reflect
how Sellers made such determinations and calculations.

3.2.3 Disputes. If Buyer shall disagree with any calculations set forth in the
Preliminary Closing Schedule or any element of Seller’s estimate of the Purchase
Price Adjustment Amount, it shall notify Seller of such disagreement in writing
within two (2) Business Days after its receipt of the Preliminary Closing
Schedule which notice shall set forth in reasonable detail the particulars of
such disagreement and Buyer’s estimate of the Purchase Price Adjustment Amount.
In the event that Buyer provides no such notice of disagreement within such two
(2) Business Day period, Seller’s estimate of the Purchase Price Adjustment
Amount shall be deemed the “Estimated Purchase Price Adjustment” for all
purposes of this Article III. If, however, Buyer provides a timely notice of
disagreement to Sellers, Buyer and Sellers shall use their commercially
reasonable efforts for a period of two (2) Business Days to resolve any
disagreements with respect to the Preliminary Closing Schedule and the
calculation of the estimated Purchase Price Adjustment Amount. If, at the end of
such period, Buyer and Sellers are unable to resolve such disagreements,
(i) Buyer’s estimate of the Purchase Price Adjustment Amount shall be deemed the
Estimated Purchase Price Adjustment for purposes of the Closing, and (ii) Buyer
shall promptly deposit the difference between Seller’s estimate of the Purchase
Price Adjustment and the Estimated Purchase Price Adjustment into Escrow with
the Escrow Holder, to be disbursed to Buyer or Sellers following the Closing in
accordance with Section 3.3.3.

3.2.4 The “Closing Payment” shall be a cash amount equal to (i) Forty Five
Million Dollars ($45,000,000), minus (ii) the Deposit, plus interest thereon,
plus or minus (iii) the Estimated Purchase Price Adjustment amount.

3.2.5 Purchase Price Allocation. The Purchase Price (together with all
applicable items) shall be allocated as set forth in Schedule 3.2.5 attached
hereto, and if such schedule is not attached to this Agreement upon its
execution, the parties will cooperate with mutual good faith efforts to agree
upon and attach such schedule hereto after execution of this Agreement and prior
to the Closing.

Section 3.3 Post Closing Reconciliation.

3.3.1 Within forty-five (45) days after the Closing Date, Buyer will prepare and
deliver to Sellers a statement (the “Final Closing Schedule”) setting forth
Buyer’s determination

 

5



--------------------------------------------------------------------------------

of the Purchase Price Adjustment Amount, which Final Closing Schedule shall be
accompanied by such information set forth in reasonable detail as is sufficient
to reflect how Buyer made such determinations and calculations.

3.3.2 Disputes. If Sellers shall disagree with any calculation set forth in the
Final Closing Schedule or any element of the Purchase Price Adjustment Amount
relevant thereto including the Estimated Purchase Price Adjustment, it shall
notify Buyer of such disagreement in writing within thirty (30) days after its
receipt of the Final Closing Schedule which notice shall set forth in reasonable
detail the particulars of such disagreement. In the event that Sellers provide
no such notice of disagreement within such thirty (30) day period, Sellers shall
be deemed to have accepted the Final Closing Schedule and the calculation of the
Purchase Price Adjustment Amount delivered by Buyer, which shall be final,
binding and conclusive for all purposes hereunder. In the event any such notice
of disagreement is timely provided by Sellers, Buyer and Sellers shall use their
commercially reasonable efforts for a period of thirty (30) days (or such longer
period as they may mutually agree) to resolve any disagreements with respect to
the Final Closing Schedule and the calculation of the Purchase Price Adjustment
Amount. If, at the end of such period, they are unable to resolve such
disagreements, Buyer and Sellers jointly shall select an independent auditor of
recognized national standing (who is not rendering, and during the preceding two
(2) year period has not rendered, services to Buyer or the Sellers or any of
their respective Affiliates) to resolve any remaining disagreements. If Buyer
and Sellers are unable to jointly select such independent auditor within ten
(10) calendar days after such thirty (30) day period, each party shall select an
independent auditor of recognized national standing and each such selected
independent auditor shall select a third independent auditor of recognized
national standing (who is not rendering, and during the preceding two (2) year
period has not rendered, services to Buyer or the Sellers or any of their
respective Affiliates) (such selected independent auditor whether pursuant to
this or the preceding sentence, the “Auditor”). In connection with the
resolution of any remaining disagreements submitted to the Auditor, the Auditor
shall have access to all documents, records, workpapers, facilities and
personnel reasonably necessary to perform its function as the Auditor shall
determine. Buyer and the Sellers shall use their commercially reasonable efforts
to cause the Auditor to make its determination to what extent (if any) the
Purchase Price Adjustment Amount determination requires adjustment within thirty
(30) calendar days of its selection. The determination by the Auditor of the
Final Closing Schedule shall be final, binding and conclusive on the parties.
The fees and expenses of the Auditor shall be borne by Buyer and Sellers
equally. The date on which the Final Closing Schedule is finally determined in
accordance with this Section 3.3.2 is referred to as the “Determination Date”.

3.3.3 Payment. Within five (5) Business Days after the Determination Date:

3.3.3.1 if the Purchase Price Adjustment Amount is greater than the Estimated
Purchase Price Adjustment Amount, then Buyer shall pay the difference (the
“Additional Payment”) to Sellers by one or both of the following, in Buyer’s
sole and absolute discretion: (A) by written instructions to the Escrow Holder
to disburse all or a portion of the funds in the Escrow to Sellers, and (B) by
wire transfer of immediately available funds to an account designated in writing
by Sellers; provided, that Buyer and Sellers hereby acknowledge

 

6



--------------------------------------------------------------------------------

and agree that following payment in full by Buyer of the Additional Payment, any
remaining amounts in the Escrow Account shall be promptly returned to Buyer; and

3.3.3.2 if the Purchase Price Adjustment Amount is less than the Estimated
Purchase Price Adjustment Amount, then Sellers shall pay to Buyer the difference
by wire transfer of immediately available funds to an account designated in
writing by Buyer, and all funds in the Escrow Account shall be promptly returned
to Buyer.

Section 3.4 Closing Deliveries.

3.4.1 Sellers will deliver to Escrow Holder on or before the Closing Date:

3.4.1.1 executed and acknowledged special warranty deeds with respect to the
Casino Magic Owned Property and Casino One Owned Property to be conveyed
hereunder (the “Deeds”) in the form attached hereto as Exhibit F;

3.4.1.2 executed and acknowledged counterparts of Assignments of Leases under
which Casino Magic or Casino One, as applicable, assigns to Buyer all of its
right, title and interest as tenant and Buyer assumes all duties and obligations
of the tenant under the Casino Magic Leases and Casino One Leases, as
applicable, from and after the Closing Date in the form attached hereto as
Exhibit E;

3.4.1.3 certificates representing all of the Casino Parking Shares duly endorsed
in blank (or accompanied by duly executed stock powers), or other documentation
of the transfer, for transfer to Buyer;

3.4.1.4 the certificate required by Section 7.3.1;

3.4.1.5 to the extent any of the following items exist, assignment of
transferable permits, licenses, warranties, utility agreements, zoning or land
use agreements, appurtenant to the Sellers’ Real Property or Leases identified
on Schedule 3.4.1.5, and if such schedule is not attached to this Agreement upon
its execution, the parties will cooperate with mutual good faith efforts to
agree upon and attach such schedule hereto after execution of this Agreement and
prior to the Closing.

3.4.1.6 affidavits executed by each Seller that satisfy the requirements of
Section 1445 of the Code in the form attached as Exhibit G (“FIRPTA Affidavit”);

3.4.1.7 executed counterparts of Assignment and Assumption Agreement, in a form
reasonably acceptable to Buyer and Sellers (“Casino Parking Assumption
Agreement”) pursuant to which Buyer will assume the obligations of BCC, or its
successor, (1) under the Guaranty (as defined in Section 6.13.1) and (2) under
that certain Shareholders Agreement, by and between BCC and Riverboat
Corporation of Mississippi d/b/a Isle of Capri Inc. executed on August 5, 1996
(the “Shareholders Agreement”);

3.4.1.8 All other documents as may reasonably be required by Escrow Holder to
close the Escrow in accordance with this Agreement.

 

7



--------------------------------------------------------------------------------

3.4.2 Buyer will deliver to Escrow Holder on or before the Closing Date:

3.4.2.1 the Final Closing Payment by wire transfer of immediately available
funds;

3.4.2.2 executed and acknowledged counterparts of the Assignments of Leases;

3.4.2.3 executed counterparts of the Casino Parking Assumption Agreement; and

3.4.2.4 all other documents as may reasonably be required by Escrow Holder to
close the Escrow in accordance with this Agreement.

Section 3.5 Option. Upon the termination of the Lake Charles Purchase Agreement
pursuant to Section 7.1.6 therein (the “Option Event”), Buyer shall have the
option to purchase Sellers’ Owned Property, the Casino Parking Shares, and
Sellers’ interests in the Leases pursuant to this Section 3.5 and the terms of
this Agreement (the “Option”), such Option to be irrevocably exercised by Buyer
not later than five (5) Business Days following the occurrence of the Option
Event. If Buyer fails to timely exercise the Option by delivering written notice
of such exercise to Sellers pursuant to the terms contained in Section 10.2
hereof, then the Option shall lapse and be of no further force or effect.
Without regard to the creation and/or lapse of the Option, the rights, duties
and obligations of the parties to this Agreement shall remain unchanged unless
and until the Option is exercised pursuant to the terms of this Section 3.5, and
then only to the extent contained herein.

3.5.1 Subject to the terms set forth herein, the Purchase Price to be paid by
Buyer pursuant to the Option, for the Sellers’ Owned Property, the Casino
Parking Shares, and Sellers’ interests in the Leases (the “Option Purchase
Price”) shall be an amount equal to Fifty Million Dollars ($50,000,000) in cash.

3.5.2 If Buyer timely exercises the Option pursuant to the terms hereof, then
the transaction shall proceed on the terms and conditions as contained herein,
except that (i) the conditions to closing contained in Section 7.2.4 and
Section 7.3.4 shall be deleted and have no force and effect and (ii) Buyer shall
increase the amount of the Deposit to Two Million Five Hundred Thousand Dollars
($2,500,000).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLERS

The Sellers represent and warrant to Buyer that the statements contained in this
ARTICLE IV are true and correct except as set forth herein and in the disclosure
letter delivered by the Sellers to Buyer on the date of this Agreement (the
“Disclosure Letter”). For the avoidance of doubt, any reference to an exception
to a representation or warranty contained anywhere in any Section or subsection
of this ARTICLE IV shall be construed to apply to each and every sentence and
phrase contained in such Section or subsection to the extent the relevance

 

8



--------------------------------------------------------------------------------

to such other sentences and phrases is reasonably apparent from the text of the
disclosure in the Disclosure Letter.

Section 4.1 Organization of Sellers; Authority. Each Seller (but after the
Merger, the successor entity to BCC) is a corporation duly organized, validly
existing and in good standing under the Laws of the state in which it is
incorporated. Each Seller has the requisite corporate power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions to which it is a party that are contemplated by this
Agreement. This Agreement and each ancillary agreement to which such Seller is a
party have been duly executed and delivered by such Seller and, assuming such
agreements constitute the valid and binding obligations of the other parties
thereto, constitute the legal, valid and binding obligations of such Seller,
enforceable against such Seller in accordance with their terms, except as
enforcement may be limited by general principles of equity, whether applied in a
court of law or a court of equity, and by bankruptcy, insolvency, moratorium or
other similar Laws affecting creditor’s rights and remedies generally.

Section 4.2 No Conflict.

4.2.1 Other than as disclosed in Section 4.2.1 of the Disclosure Letter, the
execution and delivery of this Agreement by Sellers does not, and the
consummation by Sellers of the transactions contemplated by this Agreement will
not, (i) conflict with, or result in any violation or breach of, any provision
of the articles of organization of Sellers, (ii) result in any violation or
breach of, or constitute (with or without notice or lapse of time, or both) a
material default (or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any material benefit) under, or
require a consent or waiver under, any of the terms, conditions or provisions of
any note, bond, trust agreement, mortgage, indenture, lease, contract or other
agreement, instrument or obligation to which a Seller is a party or by which
such Seller or any of its properties or assets may be bound, or (iii) subject to
the governmental filings and other matters referred to in Section 4.2.2,
conflict with or violate in any material respect any permit, concession,
franchise, license, judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to a Seller or any of its respective properties or assets,
except in the case of clauses (ii) and (iii) for any such conflicts, violations,
defaults, terminations, cancellations, or accelerations which would not
materially impair or delay the Closing.

4.2.2 To Sellers’ knowledge, no consent, approval, permit, order or
authorization of, or registration, declaration or filing with, any court,
administrative agency, commission, gaming authority or other governmental entity
or instrumentality, in their capacity as a governing body as opposed to an owner
of any Sellers’ Leased Property (“Governmental Entity”) is required by or with
respect to a Seller in connection with the execution and delivery of this
Agreement or any ancillary agreement by Sellers or the consummation by Sellers
of the transactions contemplated hereby and thereby, except for the filing of
the pre-merger notification report under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (“HSR Act”), if applicable.

 

9



--------------------------------------------------------------------------------

Section 4.3 Real Property.

4.3.1 Section 4.3.1 of the Disclosure Letter sets forth (i) a correct and
complete list of all Seller’s Owned Property and (ii) a correct and complete
list of all Seller’s Leased Property.

4.3.2 Correct and complete copies of the Leases and other binding documents
between the Sellers or either of them and the lessors under the Leases in the
Sellers’ possession have been provided to Buyer and are listed on Section 4.3.2
of the Disclosure Letter.

4.3.3 To Sellers’ knowledge and except as set forth in Section 4.3.3 of the
Disclosure Letter, the Leases are unmodified and in full force and effect, there
are no other agreements, written or oral, between the Sellers, or either of
them, and any third parties, claiming any interest in the Sellers’ Leased
Property or otherwise relating to the use and occupancy of the Sellers’ Leased
Property, and neither Seller is in material default under the Leases.

4.3.4 To Sellers’ knowledge as of the date of this Agreement, there are no
material commitments to or material agreements with any Governmental Entity or
agency (federal, state or local), acting in their capacity as a Governmental
Entity and not as a landlord under the Leases, affecting the use or ownership of
the Sellers’ Real Property which are not described in the Disclosure Letter or
herein other than zoning, land use, certificates of occupancy, business
licenses/permits and other customary development and use agreements governing
the Sellers’ Real Property, if any.

Section 4.4 Environmental Matters. To Sellers’ knowledge, neither of the Sellers
(a) with respect to the Sellers’ Real Property has entered into or agreed to any
consent decree or order or is subject to any judgment, decree or judicial order
relating to compliance with Environmental Laws, Environmental Permits or the
investigation, sampling, monitoring, treatment, remediation, removal or cleanup
of Hazardous Substances unless the obligations of such consent decree, order,
judgment or judicial order have been performed or extinguished and, to the
knowledge of the Sellers, no investigation, litigation or other proceeding is
pending or threatened in writing with respect thereto, or (b) has received
written notice from any third party of any pending or threatened claim by such
third party against either of the Sellers for any Liability under any
Environmental Law (or otherwise relating to any Hazardous Substance) arising
under any indemnity or other agreement.

Section 4.5 Brokers. None of the Sellers or any of their respective officers,
directors, employees or Affiliates have employed any broker, financial advisor
or finder or incurred any liability for any brokerage fees, commissions or
finder’s fees in connection with the transactions contemplated by this
Agreement.

Section 4.6 Casino Parking, Inc. BCC owns fifty percent (50%) of the outstanding
shares of Casino Parking.

 

10



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to the Sellers that the statements contained in
this ARTICLE V are true and correct.

Section 5.1 Organization. Buyer is a duly organized corporation, validly
existing and in good standing under the laws of the State of Mississippi and has
all requisite corporate power and authority to carry on its business as now
being conducted and as proposed to be conducted prior to the Closing. Buyer is
duly qualified or licensed to do business, and is in good standing, in each
jurisdiction where the character of the properties owned, leased or operated by
it or the nature of the business conducted by it makes such qualification,
licensing or good standing necessary, except where the failure to be so
qualified, licensed or in good standing would not materially impair or delay the
Closing.

Section 5.2 Authority; No Conflict.

5.2.1 Buyer has all requisite corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions to which it is a party that are contemplated by this Agreement.
The execution and delivery of this Agreement by Buyer and the consummation by
Buyer of the transactions to which it is a party that are contemplated by this
Agreement by Buyer have been duly authorized by all necessary corporate action
on the part of Buyer, and no stockholder votes are necessary, to authorize this
Agreement and any ancillary agreements or to consummate the transactions
contemplated hereby or thereby. This Agreement has been duly executed and
delivered by Buyer and constitutes the valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, except as enforcement
may be limited by general principles of equity, whether applied in a court of
law or a court of equity, and by bankruptcy, insolvency, moratorium or other
similar Laws affecting creditor’s rights and remedies generally.

5.2.2 The execution and delivery of this Agreement by Buyer does not, and the
consummation by Buyer of the transactions to which it is a party that are
contemplated by this Agreement will not, (i) conflict with, or result in any
violation or breach of, any provision of the Certificate of Incorporation or
Bylaws of Buyer, (ii) result in any violation or breach of, or constitute (with
or without notice or lapse of time, or both) a default (or give rise to a right
of termination, cancellation or acceleration of any obligation or loss of any
material benefit) under, or require a consent or waiver under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease, contract
or other agreement, instrument or obligation to which Buyer or any of its
Subsidiaries is a party or by which any of them or any of their properties or
assets may be bound, or (iii) subject to the governmental filings and other
matters referred to in Section 5.2.3, conflict with or violate any permit,
concession, franchise, license, judgment, order, decree, statute, Law,
ordinance, rule or regulation applicable to Buyer or any of its Subsidiaries or
any of its or their properties or assets, except in the case of clauses (ii) and
(iii) for any such conflicts, violations, defaults, terminations, cancellations
or accelerations which would not materially impair or delay the Closing.

 

11



--------------------------------------------------------------------------------

5.2.3 To Buyer’s knowledge, no consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required by
or with respect to Buyer or any of its Subsidiaries in connection with the
execution and delivery of this Agreement and the ancillary agreement by Buyer or
the consummation by Buyer or its Subsidiaries of the transactions to which it is
or they are a party that are contemplated hereby or thereby, except for the
filing of the pre-merger notification report under the HSR Act, if applicable.

Section 5.3 Brokers. None of Buyer, any of its Subsidiaries, or any of their
respective officers, directors or employees have employed any broker, financial
advisor or finder or incurred any liability for any brokerage fees, commissions
or finder’s fees in connection with the transactions contemplated by this
Agreement.

Section 5.4 Release and Condition of the Property.

5.4.1 Sole Reliance. Buyer is relying solely upon its own inspection,
investigation and analyses of the Sellers’ Real Property and the Casino Parking
Shares in purchasing the Sellers’ Real Property and the Casino Parking Shares
and is not relying in any way upon the representations, statements, agreements,
warranties, studies, reports, descriptions, guidelines or other information or
material furnished by the Sellers or their Representatives, whether oral or
written, express or implied, of any nature whatsoever regarding the physical
condition of the Property, except that Buyer is relying upon the express
representations, warranties, covenants, indemnities and other obligations of
Sellers expressly set forth in this Agreement, including, without limitation,
those set forth in Articles IV, VI and IX.

5.4.2 As-Is, Where-Is.

5.4.2.1 BUYER ACKNOWLEDGES AND AGREES WITH THE SELLERS THAT AS A RESULT OF
BUYER’S ACQUISITION OF THE SELLERS’ REAL PROPERTY, SELLERS’ INTEREST IN THE
LEASED REAL PROPERTY, AND THE IMPROVEMENTS LOCATED THEREON, BUYER SHALL ACQUIRE
ALL OF SELLERS’ RIGHT, TITLE AND INTEREST IN AND TO SUCH PROPERTY, AND SUCH
PROPERTY IS BEING ACQUIRED IN AN “AS-IS,” “WHERE-IS” CONDITION “WITH ALL FAULTS”
RELATING TO THE PHYSICAL CONDITION OF THE PROPERTY AND SPECIFICALLY AND
EXPRESSLY WITHOUT ANY WARRANTIES, REPRESENTATIONS OR GUARANTIES AS TO THE
PHYSICAL CONDITION OF THE PROPERTY, EITHER EXPRESS OR IMPLIED, OF ANY KIND,
NATURE, OR TYPE WHATSOEVER FROM OR ON BEHALF OF THE SELLERS, EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, ARTICLES
IV, VI AND IX.

5.4.2.2 Buyer acknowledges that the condition of the Property for purposes of
Section 5.4 includes the following: (A) the quality, nature, adequacy or
physical condition of the Property including, but not limited to, the structural
elements, foundation, roof, appurtenances, access, landscaping, parking
facilities or the electrical, mechanical, HVAC, plumbing, sewage or utility
systems, facilities or appliances at the Property, if any; (B) the quality,
nature, adequacy or physical condition of soils, sub-surface support or ground
water at the Property; (C) the existence, quality, nature, adequacy or physical
condition of any utilities serving the Property, or access thereto; (D) the
qualification or feasibility of the Property as a

 

12



--------------------------------------------------------------------------------

gaming site; (E) the zoning classification, use or other legal status of the
Property; (F) the Property’s compliance with any applicable building codes and
setback requirements; or (G) the quality of any labor or materials relating in
any way to the Property.

5.4.2.3 BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS SET FORTH IN THIS
AGREEMENT, INCLUDING, BUT NOT LIMITED TO ARTICLES IV VI AND IX OF THIS
AGREEMENT, THE SELLERS HAVE NOT, DO NOT AND WILL NOT MAKE ANY WARRANTIES OR
REPRESENTATIONS, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, WITH
RESPECT TO ANY WARRANTY OF CONDITION, MERCHANTABILITY, HABITABILITY, OPERABILITY
OR FITNESS FOR A PARTICULAR USE, OR WITH RESPECT TO THE VALUE, PROFITABILITY OR
MARKETABILITY OF THE PROPERTY. TO THE EXTENT INCONSISTENT WITH THE TERMS OF THIS
AGREEMENT, BUYER EXPRESSLY ACKNOWLEDGES THAT SELLERS, AND/OR ANY OF THEM, ARE
NOT A MERCHANT WITH RESPECT TO ANY OF THE PROPERTY.

5.4.2.4 BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS SET FORTH IN THIS
AGREEMENT, INCLUDING, BUT NOT LIMITED TO, ARTICLES IV, VI AND IX, THE SELLERS
HAVE NOT, DO NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY WITH REGARD TO
COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES,
REGULATIONS, ORDERS OR REQUIREMENTS INCLUDING BUT NOT LIMITED TO, THOSE
PERTAINING TO THE HANDLING, GENERATING, TREATING, STORING OR DISPOSING OF ANY
HAZARDOUS WASTE, MATERIAL OR SUBSTANCE. Without limiting the foregoing and
except as set forth in this Agreement, including, but not limited to Articles
IV, VI and IX, the Sellers do not make and have not made and specifically
disclaim any representation or warranty regarding the presence or absence of any
Hazardous Materials, at, on, under or about the Property or the compliance or
non-compliance of the Property with the Comprehensive Environmental Response,
Compensation and Liability Act, the Superfund Amendment and Reauthorization Act,
the Resource Conservation Recovery Act, the Federal Water Pollution Control Act,
the Federal Environmental Pesticides Act, the Clean Water Act, the Clean Air
Act, any Federal, State or local so-called “Superfund” or “Superlien Statute,”
or any other statute, law, ordinance, code, rule, regulation, order or decree
regulating, relating to or imposing liability or standards of conduct concerning
any hazardous substances (collectively the “Hazardous Substance Laws”).

5.4.2.5 Buyer further acknowledges that the Property was substantially damaged
by Hurricane Katrina, which occurred on and about August 29, 2005, and that
there has or may have been significant structural damage to the remaining
improvements to the Sellers’ Real Property and to the Casino Parking Leased
Property. Except as otherwise provided in this Agreement, Buyer agrees that the
Sellers have no responsibility for any repair or rehabilitation to the Property
to remedy structural or other damage caused to the Property by Hurricane Katrina
and the Property’s continued exposure to the elements. Buyer acknowledges and
agrees that the Property is subject to substantial risk of loss from similar
conditions that may occur in the future.

5.4.2.6 Buyer acknowledges and agrees that (i) at Closing there will not be any
active business conducted on the Sellers’ Real Property or the Casino Parking
Leased

 

13



--------------------------------------------------------------------------------

Property and (ii) the riverboat formerly located on the Sellers’ Real Property
(“Riverboat”), the barges and the contents thereof were damaged during Hurricane
Katrina. Buyer further acknowledges that all gaming equipment and other personal
property owned or used by the Sellers on the Riverboat prior to Hurricane
Katrina has been or will be removed from the vessel prior to Closing and neither
it nor the Riverboat will be part of the property being conveyed pursuant to
this Agreement.

5.4.3 Third-Party Reports and Disclosure Materials. Buyer acknowledges and
agrees that, solely as an accommodation to Buyer, the Sellers have or will
deliver to Buyer copies of the reports and studies listed on Schedule 5.4.3
(collectively “Third-Party Reports”) and the Disclosure Materials. Sellers make
no representation or warranty, express or implied, with respect to the accuracy
or completeness of any of the Third Party Reports or the Disclosure Materials
and have no responsibility whatsoever for the contents thereof, and Buyer agrees
that it will have sole responsibility for independently verifying the accuracy
of the Third-Party Reports and Disclosure Materials, irrespective of whether, in
either case, that the Third-Party Reports or the Disclosure Materials are
included in the Disclosure Letter or in the Schedules or Exhibits to this
Agreement.

ARTICLE VI

COVENANTS

Section 6.1 Notice; Cure. Each of Buyer and the Sellers shall promptly notify
the other in writing of, and will use all commercially reasonable efforts to
disclose to each other and to cure before the Closing Date, any event,
transaction or circumstance, as soon as practical after it becomes known to such
party, that causes or may reasonably be expected to cause any of its respective
covenants or agreements under this Agreement to be breached in any material
respect or that renders or may reasonably be expected to render untrue any of
its respective representations or warranties contained in this Agreement.

Section 6.2 Access to Information.

6.2.1 Upon reasonable notice, the Sellers shall (and shall cause their
respective Representatives) to provide Buyer’s Representatives reasonable
access, during normal business hours, to the Sellers’ Real Property, and all
books, contracts, commitments and records regarding the Sellers’ Real Property,
and access to speak with those certain individuals listed in the definition of
“knowledge” in Section 10.1 below, subject to their availability.
Notwithstanding the foregoing, neither of the Sellers shall be required to
provide access to or to disclose any information (x) where such access or
disclosure could jeopardize the attorney-client privilege or work product
privilege of the Sellers or contravene any Law or binding agreement entered into
prior to the date of this Agreement, or (y) to the extent that outside counsel
to the Sellers advises that that such access or disclosure should not be
disclosed in order to ensure compliance with any applicable Law. No information
or knowledge obtained by Buyer or its Representatives in any investigation
pursuant to this Agreement, shall affect or be deemed to modify or supplement
any representation, warranty or covenant by Sellers contained in this Agreement.

6.2.2 With respect to the information disclosed pursuant to Section 6.2.1, Buyer
and Sellers shall comply with all of their respective obligations under the
Mutual Non-Disclosure

 

14



--------------------------------------------------------------------------------

Agreement dated February 21, 2006 (the “Confidentiality Agreement”), by and
between PEI and Buyer’s parent company, Harrah’s Entertainment, Inc.
(“Harrah’s”).

Section 6.3 Regulatory Matters; Commercially Reasonable Efforts.

6.3.1 Regulatory Approvals. Each party hereto shall cooperate and promptly
prepare and file all necessary documentation, effect all necessary applications,
notices, petitions and filings, and shall use commercially reasonable efforts to
take or cause to be taken all actions, and do or cause to be done all things in
order to obtain all approvals and authorizations of all Governmental Entities,
necessary or advisable to consummate and make effective, in the most expeditious
manner reasonably practicable, the transactions contemplated by this Agreement.
Buyer shall have the responsibility for the preparation and filing of any
required applications, filings or other materials; provided however that Sellers
shall provide and cause their respective Affiliates to provide Buyer with any
information required in connection with such filings as promptly as practicable;
and Sellers shall have the right to review and approve in advance all
characterizations of the information relating to Sellers that appear in any
application, notice, petition or filing made in connection with the transactions
contemplated by this Agreement. Buyer and Sellers agree that they will consult
and cooperate with each other with respect to the obtaining of all such
necessary approvals and authorizations of Governmental Entities.

6.3.2 Filings. Each of Buyer and Sellers undertakes and agrees to file as soon
as practicable, if applicable, a Notification and Report Form under the HSR Act
with the United States Federal Trade Commission (the “FTC”) and the Antitrust
Division of the United States Department of Justice (the “Antitrust Division”).
Each of Buyer and Sellers shall respond as promptly as practicable under the
circumstances to any inquiries received from the FTC or the Antitrust Division
for additional information or documentation and to all inquiries and requests
received from any Governmental Entity in connection with any Law. Buyer shall
have the primary obligation to direct and shall pay for and control the process
of obtaining the Governmental Consents (as defined below) required in connection
with the transactions contemplated by this Agreement and Sellers agree to
reasonably cooperate with Buyer with respect thereto. If Buyer shall have
exercised the Option pursuant to Section 3.5 hereof, then Buyer and Seller shall
conduct a pre-merger filing pursuant to the HSR Act. If the Option is not
exercised by Buyer, Buyer’s board of directors shall determine whether a filing
pursuant to the HSR Act is required as a result of the transactions contemplated
by this Agreement.

6.3.3 Cooperation. In addition, each party shall, subject to applicable Law and
to the terms and conditions hereof, except as prohibited by any applicable
representative of any applicable Governmental Entity, (i) promptly notify the
other party of any material communication to that party relating to the
transactions contemplated by this Agreement from the FTC, the Antitrust
Division, any Governmental Entity, and, consult with the other party in advance
regarding any material proposed written communication relating to the
transactions contemplated by this Agreement to any of the foregoing in response
thereto, (ii) furnish the other party or its outside counsel with copies of all
material correspondence, filings, and written communications (and memoranda
setting forth the substance thereof) between them and its Affiliates and their
respective Representatives on the one hand, and any Government Entity or members
of its staff, on the other hand, with respect to this Agreement and the
transactions contemplated hereby, and (iii) cooperate with the Mississippi
Gaming Commission in answering

 

15



--------------------------------------------------------------------------------

such questions and providing such information as is reasonable in connection
with this transaction. Buyer and Sellers will not, and will not permit any of
their respective Representatives to, participate in any substantive meeting or
discussion with any Governmental Entity in respect of any filings, investigation
or inquiry concerning this Agreement or the transactions contemplated hereby
without the consent of Buyer or Sellers, as the case may be, unless requested by
such Governmental Entity.

6.3.4 Objections. In furtherance and not in limitation of the covenants of the
parties contained in Section 6.3.1, Section 6.3.2 and Section 6.3.3, but subject
to Section 6.3.7, each of Buyer and Sellers shall use its commercially
reasonable efforts to resolve such objections, if any, as may be asserted by a
Governmental Entity or other person with respect to the transactions
contemplated hereby under any antitrust Law. In connection with the foregoing,
if any administrative or judicial action or proceeding, including any proceeding
by a private party, is instituted (or threatened to be instituted) challenging
any transaction contemplated by this Agreement as violative of any such
antitrust Law, subject to Section 6.3.7, each of Buyer and Sellers shall
cooperate in all material respects with each other and use its respective
commercially reasonable efforts to, as promptly as practicable, contest and
resist any such action or proceeding, to limit the scope or effect of any
proposed action of, or remedy sought to be obtained or imposed by, any such
Governmental Entity, and to have vacated, lifted, reversed or overturned any
decree, judgment, injunction or other order, whether temporary, preliminary or
permanent, that is in effect and that prohibits, prevents or restricts the
consummation of the transactions contemplated by this Agreement; provided,
however, that no actions or efforts by the parties under this Section 6.3.4
shall extend the Outside Date unless mutually agreed by the parties hereto in
writing, in the respective parties’ sole and absolute discretion.

6.3.5 Further Actions. Upon the terms and subject to the conditions set forth in
this Agreement, each of the parties agrees to use its commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
reasonably necessary or advisable under applicable Laws (including the HSR Act,
if applicable) to consummate and make effective, in the most expeditious manner
reasonably practicable, the transactions contemplated by this Agreement,
including (i) obtaining any required third-party consents and Governmental
Consents and (ii) the execution and delivery of any additional instruments
necessary to consummate the transactions contemplated by this Agreement.

6.3.6 Governmental Consents. For purposes of this Agreement, the term
“Governmental Consents” shall mean all consents, approvals, permits or
authorizations required to be obtained prior to the Closing by Buyer or Sellers
or, as to HSR Act if applicable, by any of their respective Affiliates from, any
Governmental Entity in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby (and
shall include the expiration or termination of the waiting period under the HSR
Act if applicable); provided, however, that the foregoing definition of
“Governmental Consent” shall not be construed to limit or impair any requirement
for consent by a lessor or landlord under any of the Leases who is a
Governmental Entity or agency.

6.3.7 Commercially Reasonable Efforts. Unless otherwise specifically provided in
this Agreement, neither Section 6.3 nor Section 6.5 shall require, nor shall the
term

 

16



--------------------------------------------------------------------------------

“commercially reasonable efforts” or words of similar context used in this
Agreement include or require (A) any party to sell, or agree to sell, hold or
agree to hold separate, or otherwise dispose or agree to dispose of any asset,
(B) any party to conduct or agree to conduct its business in any particular
manner after the Closing, (C) Sellers or Buyer to terminate the employment of or
remove any of its executive officers or directors, (D) as to the Sellers, to pay
any reasonable fees, expenses or costs of obtaining the approvals of any
Governmental Entities, except as specifically set forth herein in Section 8.2.2,
or (E) any party to pay any judgment, settlement or award arising from any
litigation, dispute or claim from any third party or Governmental Entity or as a
result of any Governmental Consents proposed or required hereunder, whether
arising before or after Closing.

Section 6.4 Public Announcements. Buyer and the Sellers and their respective
Affiliates will consult with each other before issuing, and provide each other
the opportunity to review and make reasonable comment upon, any press release or
making any public statement with respect to this Agreement and the transactions
contemplated hereby and, except as may be required by applicable law or any
listing agreement with the New York Stock Exchange, will not issue any such
press release or make any such public statement prior to such consultation;
provided, however, that Buyer and the Sellers and their Affiliates may make any
public statement in response to specific questions by the press, analysts,
investors or those attending industry conferences or financial analyst
conference calls, so long as any such statements are not inconsistent with
previous press releases, public disclosures or public statements made jointly by
Buyer and the Sellers and their Affiliates and do not reveal non-public
information regarding the parties or the Sellers’ Real Property.

Section 6.5 Further Assurances and Actions.

6.5.1 Subject to the terms and conditions herein, each of the parties hereto
agrees to use its commercially reasonable efforts to take, or cause to be taken,
all appropriate action, and to do, or cause to be done, all things reasonably
necessary, proper or advisable under applicable Laws to consummate and make
effective the transactions contemplated by this Agreement, including, without
limitation, to fulfill all conditions precedent applicable to such party
pursuant to this Agreement and to execute, acknowledge and deliver in proper
form any further documents, certificates, agreements and other writings, and
take such other action as such other party may reasonably require, in order to
effectively carry out the intent of this Agreement.

6.5.2 Subject to the terms and conditions herein, in case at any time after the
Closing any further action is necessary to vest Buyer with full title to the
Sellers’ Owned Property, the Sellers’ interest in the Leases, and/or the Casino
Parking Shares, the proper officers and/or directors of Buyer and the particular
Seller shall take all such necessary action as is reasonable under the
circumstances.

Section 6.6 Like-Kind Exchange.

6.6.1 Buyer or Sellers, or either of them, may elect to effect the transfer and
conveyance of any of the Sellers’ Real Property being conveyed hereunder as part
of a tax–deferred exchange under Section 1031 of the Code (a “Section 1031
Exchange”). If Buyer or Sellers, or either of them, so elects (an “Electing
Party”), such Electing Party shall provide

 

17



--------------------------------------------------------------------------------

notice to Sellers (if the Electing Party is Buyer) or Buyer (if the Electing
Party is a Seller) (“Non-Electing Party”) of its election, and thereafter such
Electing Party:

6.6.1.1 may at any time at or prior to Closing assign its rights and obligations
under this Agreement to a “qualified intermediary” as defined in Treasury
Regulation Section 1.1031(k)–1(g)(4), subject to all of the Non-Electing Party’s
rights and obligations hereunder; and

6.6.1.2 shall promptly provide written notice of such assignment to the
Non-Electing Party.

6.6.2 The Non-Electing Party shall cooperate with an Electing Party’s reasonable
requests intended to allow such Electing Party to effect the Section 1031
Exchange; provided, however, that the Non-Electing Party’s obligation to
cooperate with such Electing Party shall be limited and conditioned as follows:

6.6.2.1 The Non-Electing Party shall receive written notice from the Electing
Party at least three (3) Business Days prior to the Closing Date, which shall
identify the parties involved in such Section 1031 Exchange, enclose all
documents for which the Non-Electing Party’s signature shall be required, and
instruct the Non-Electing Party as to any changed manner of payment of the
Purchase Price, if any (including having such payment be made to a “qualified
intermediary”) or other requested changes;

6.6.2.2 the Electing Party shall pay for any and all reasonable additional costs
and expenses incurred by the Non-Electing Party in connection with accommodating
the Section 1031 Exchange;

6.6.2.3 the Electing Party shall not be relieved of any of its obligations under
this Agreement by reason of the Section 1031 Exchange; and

6.6.2.4 the Electing Party’s failure to effectuate any intended Section 1031
Exchange shall not relieve such Electing Party from its obligations to
consummate the transactions contemplated by this Agreement and the consummation
of such Section 1031 Exchange shall not be a condition precedent to such
Electing Party’s obligations under this Agreement.

6.6.3 The Electing Party hereby indemnifies and agrees to defend, and hold the
Non-Electing Party harmless from and against any claims, costs, damages,
expenses, liabilities and losses incurred by, claimed against or suffered by it
arising out of such Electing Party’s Section 1031 Exchange.

6.6.4 Any election permitted under this Section is expressly conditioned upon
the following: that such election (a) shall have no negative effect on securing
any necessary consent or approval hereunder; (b) will not delay the Closing
Date; and (c) will not result in any additional material cost or liability to
the Non-Electing Party.

 

18



--------------------------------------------------------------------------------

Section 6.7 Insurance; Casualty, Condemnation.

6.7.1 Any fire and casualty insurance and other insurance policies maintained by
Sellers or their Affiliates with respect to the Sellers’ Real Property or the
Casino Parking Leased Property (“Sellers’ Insurance Policies”) may be cancelled
by such Seller or Affiliate as of the Closing Date, and any refunded premiums
shall be retained by such Seller or Affiliate. Buyer will be responsible for
acquiring and placing its own casualty insurance, business interruption
insurance, liability insurance and other insurance policies with respect to the
Sellers’ Real Property and the Casino Parking Leased Property for periods after
the Closing. Buyer acknowledges and agrees that (i) the Sellers’ Insurance
Policies, (ii) all claims under such Sellers’ Insurance Policies for casualties
occurring prior to the Closing, including without limitation, any such claims
relating to or arising out of damage to any improvements on the Property
resulting from or relating to Hurricane Katrina (“Pre-Existing Claims”), and
(iii) all insurance proceeds related to Pre-Existing Claims shall be retained by
Sellers; provided that Sellers shall not enter into any settlement with any
insurance companies that will give such insurance companies any right, title or
interest in the Property.

6.7.2 After Closing, Buyer shall provide Representatives of Sellers’ insurance
carriers, reasonable access to the Sellers’ Real Property and the Casino Parking
Leased Property for purposes of investigations with respect to the Pre-Existing
Claims.

6.7.3 If, prior to the Closing, any of the Property suffers physical damage in
excess of that existing on the date hereof (“Additional Damage”), including by
fire, flood, hurricane or other risk of loss, and such damage together with all
other loss occurring from and after the date of this Agreement and prior to the
Closing is covered by insurance, then the Closing shall proceed as scheduled and
the applicable Seller shall, at the Closing, (i) pay to Buyer all insurance
proceeds received by such Seller to date with respect to such Additional Damage,
less any proceeds applied to the physical restoration of such property;
provided, that if such insurance proceeds are not sufficient to fully repair or
restore such property to the condition existing immediately prior to such
casualty, or if Sellers are self-insured as to such Additional Damage, such
Seller shall pay Buyer an additional amount equal to such shortfall (the
“Shortfall Amount”) and (ii) assign to Buyer all rights of such Seller against
third parties (other than against its insurance carriers) with respect to any
causes of action, whether or not litigation has commenced as of the Closing
Date, arising out of such Additional Damage; provided, however, that any
recovery of money from any third party pursuant to the rights conveyed under
this subsection (ii) shall be paid, following the payment of Buyer’s out of
pocket fees and expenses incurred to recover such money, to the applicable
Seller until such Seller has been repaid the Shortfall Amount. The obligations
of each Seller pursuant to the prior sentence shall constitute full compensation
for the damage to such property, and after the Closing such Seller shall have no
responsibility for restoration or repair of its property or any resultant loss,
directly, by subrogation, or otherwise. Any dispute between Sellers and Buyer as
to the amount of any Additional Damage or whether any insurance proceeds paid in
respect of such Additional Damage are sufficient shall be resolved by binding
arbitration, using a single arbitrator under the Commercial Rules of the
American Arbitration Association.

Section 6.8 Use of Sellers’ Marks. Buyer hereby acknowledges that all right,
title and interest in and to the trade name “Casino Magic,” all similar or
related names and all derivations

 

19



--------------------------------------------------------------------------------

or acronyms thereof and all trademarks, service marks, trade names, collective
marks, certification marks, trade dress, designs or logos containing or
incorporating the foregoing, including registrations and applications for
registration thereof (collectively, the “Sellers’ Marks”) is owned exclusively
by Sellers and their Affiliates, and are not being transferred, conveyed,
licensed, or otherwise assigned in any way to Buyer.

6.8.1 Prior to the Closing Date, Sellers shall deliver to Buyer, either in hard
copy or electronic format, historical customer data of customers of the Sellers
originating at the casino formerly located on the Sellers’ Real Property and who
visited such casino during the twenty-four (24) month period prior to the
closing of such casino after Hurricane Katrina (the “Customer Lists”). Buyer and
Sellers hereby acknowledge and agree that from and after the Closing, Buyer
shall have a perpetual non-exclusive license to use the Customer Lists on a
non-exclusive basis.

6.8.2 Computer or other software programs licensed to Sellers by third parties
(i.e. Microsoft Word) shall not be part of any transfer or representation or
warranty hereunder.

Section 6.9 Estoppel Certificates / Lessor Consents. Sellers shall use their
commercially reasonable efforts to deliver to Buyer from each lessor under the
Leases, estoppel certificates and lessor consents certified to Buyer and Buyer’s
lenders under its credit facility, which provide for, among other things, a
mortgage of lessee’s leasehold interest in such Sellers’ Leased Property (dated
(or updated) not earlier than thirty (30) days prior to the Closing Date) in a
form reasonably acceptable to Buyer and Buyer’s lenders under its credit
facility; provided, however, that commercially reasonable efforts shall not
include any payments by Sellers to obtain any document described in this Section
or to file suit to obtain same or to continue such efforts after the requests
for such documents has been refused. Buyer shall provide Sellers with the forms
it wishes to use within thirty (30) days after this Agreement is executed.

Section 6.10 Non Disturbance Agreements. Sellers shall use their commercially
reasonable efforts to have delivered to Buyer non disturbance agreements from
each lender of each lessor under the Leases having a security interest in such
Sellers’ Leased Property (dated (or updated) not earlier than thirty (30) days
prior to the Closing Date) in a form reasonably acceptable to Buyer, Sellers and
such lender; provided, however, that commercially reasonable efforts shall not
include any payments by Sellers to obtain any document described in this Section
or to file suit to obtain same or to continue such efforts after the requests
for such documents has been refused. Buyer shall provide Sellers with the forms
it wishes to use within thirty (30) days after this Agreement is executed.

Section 6.11 Non-Permitted Title Exceptions. Sellers shall pay, remove of record
or insure over the Non-Permitted Title Exceptions set forth in Schedule I, and
any exceptions arising after the execution of this Agreement but prior to the
Closing other than exceptions caused by Buyer’s activities on the Property.

Section 6.12 Surrender of Gaming License. Prior to the Closing, Biloxi Casino
Corp. will surrender the License and be merged into Casino Magic.

 

20



--------------------------------------------------------------------------------

Section 6.13 Casino Parking Condemnation. Buyer acknowledges that as a result of
the damage to the Casino Parking Leased Property, the City of Biloxi has
“condemned” the Parking Structure as disclosed in the notice delivered by the
City of Biloxi dated as of March 8, 2006, a copy of which has been provided to
Buyer (“Casino Parking Notice”). Prior to Closing, Sellers shall exercise
commercially reasonable efforts to cause Casino Parking to demolish the Parking
Structure and shall pay its share of such demolition costs as provided in the
Shareholders Agreement, or as otherwise agreed with the other shareholder
thereto and the lessor under the Casino Parking Lease. If Sellers are unable to
cause the demolition of the Parking Structure as of the Closing Date, Buyer’s
sole and exclusive remedy shall be a reduction of the Purchase Price by an
amount equal to fifty percent (50%) of the estimated costs of the demolition of
the Parking Structure, such estimate to be established in a manner acceptable to
both Sellers and Buyer.

6.13.1 Buyer shall use commercially reasonable efforts to cause the lessors
under the Casino Parking Lease to release BCC from any and all guaranty
obligations under the Casino Parking Lease (the “Guaranty”).

ARTICLE VII

CONDITIONS TO CLOSING

Section 7.1 Conditions to Each Party’s Obligation to Effect the Closing. The
respective obligations of each party to this Agreement to effect the Closing
shall be subject to the reasonable satisfaction or waiver by each party prior to
the Closing of the following conditions:

7.1.1 No Injunctions. No Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any final, non-appealable order, executive
order, stay, decree, judgment or injunction or statute, rule, regulation which
is in effect, cannot be dissolved through the commercially reasonable efforts of
the Parties, and which prevents or prohibits the consummation of the
transactions contemplated by the Agreement.

7.1.2 HSR Act. Any applicable waiting periods, together with any extensions
thereof, under the HSR Act and the antitrust or competition Laws, if applicable,
of any other applicable jurisdiction shall have expired or been terminated.

Section 7.2 Additional Conditions to Obligations of Sellers. The obligation of
each Seller to effect the Closing is subject to the satisfaction of each of the
following conditions prior to the Closing, any of which may be waived in writing
exclusively by such Seller.

7.2.1 Representations and Warranties of Buyer. The representations and
warranties of Buyer contained in Section 5.1 of this Agreement shall be true and
correct at and as of the Closing as if made at and as of such time. Sellers
shall have received a certificate signed by an officer of Buyer to such effect.

 

21



--------------------------------------------------------------------------------

7.2.2 Performance of Obligations of Buyer. Buyer shall have performed all
material obligations required to be performed by it under this Agreement at or
prior to the Closing.

7.2.3 Closing Deliveries. Buyer shall have delivered to Sellers the documents
and agreements set forth in Section 3.4.2.

7.2.4 Satisfaction or Waiver of Conditions Under Lake Charles Purchase
Agreement. All conditions to Sellers’ Affiliates’ respective obligations to
close the Lake Charles Purchase Agreement shall have been satisfied to a
commercially reasonable standard or, to the extent permitted thereunder, waived
at or prior to the Closing.

Section 7.3 Additional Conditions to Obligations of Buyer. The obligations of
Buyer to effect the Closing are subject to the satisfaction of each of the
following conditions prior to the Closing, any of which may be waived in writing
exclusively by Buyer:

7.3.1 Representations and Warranties of Sellers. The representations and
warranties of Sellers contained in Section 4.1 of this Agreement shall be true
and correct at and as of the Closing as if made at and as of such time. Buyer
shall have received a certificate signed by an officer of each Seller to such
effect.

7.3.2 Performance of Obligations of the Sellers. The Sellers shall have
performed all material obligations required to be performed by them under this
Agreement at or prior to the Closing.

7.3.3 Closing Deliveries. The Seller shall have delivered to Buyer the documents
and agreements set forth in Section 3.4.1.

7.3.4 Satisfaction or Waiver of Conditions Under Lake Charles Purchase
Agreement. All conditions to Buyer’s Affiliates’ respective obligations to close
the Lake Charles Purchase Agreement shall have been satisfied to a commercially
reasonable standard or, to the extent permitted thereunder, waived at or prior
to the Closing.

7.3.5 Lessor Consents. All lessor consents, as described in Section 6.9, which
are required to consummate an effective transfer of any Lease, shall have been
obtained in accordance with Section 6.9.

ARTICLE VIII

TERMINATION AND AMENDMENT

Section 8.1 Termination. This Agreement may be terminated at any time prior to
the Closing (with respect to Sections 8.1.2, 8.1.3, 8.1.4, and 8.1.5 by written
notice by the terminating party to the other party):

8.1.1 by mutual written consent of Sellers and Buyer;

8.1.2 by either Buyer or Sellers, if the transactions contemplated hereby shall
not have been consummated on or prior to October 15, 2006 (the “Outside Date”);
provided,

 

22



--------------------------------------------------------------------------------

however, if the Outside Date is extended pursuant to Section 7.1.2 of the Lake
Charles Purchase Agreement, then the Outside Date shall be extended for an
additional ninety (90) days hereunder (the “Extended Outside Date”);

8.1.3 by either Buyer or Sellers, if a court of competent jurisdiction or other
Governmental Entity shall have issued a nonappealable final order, decree or
ruling or taken any other nonappealable final action, in each case having the
effect of permanently restraining, enjoining or otherwise prohibiting the sale
of the Sellers’ Real Property to Buyer for reasons and conditions which cannot
be satisfied by the commercially reasonable efforts of Sellers or Buyer;

8.1.4 by Buyer, if any Seller has breached any representation, warranty,
covenant or agreement on the part of such Seller set forth in this Agreement
which (i) results in a failure of a condition set forth in Section 7.3.1,
Section 7.3.2 or Section 7.3.3 and (ii) is not cured, or cannot be cured, in all
material respects within thirty (30) calendar days after written notice thereof;
and

8.1.5 by Sellers, if Buyer has breached any representation, warranty, covenant
or agreement on the part of Buyer set forth in this Agreement which (i) results
in a failure of a condition set forth in Section 7.2.1, Section 7.2.2 or
Section 7.2.3 and (ii) as to Section 7.2.1 and Section 7.2.2 such failure is not
cured, or cannot be cured, in all material respects within thirty (30) calendar
days written notice thereof.

Section 8.2 Effect of Termination.

8.2.1 In the event of termination of this Agreement as provided in Section 8.1,
this Agreement shall immediately become void and there shall be no liability or
obligation on the part of Buyer, the Sellers, or their respective
Representatives or Affiliates, except as set forth in Section 6.2.2, this
Section 8.2, Section 9.2, Section 9.3, Section 9.4, Section 9.5 and
Section 10.10; provided, however, that each party shall remain liable for any
breaches of this Agreement prior to its termination, including any failure to
close due to such party’s failure to use its commercially reasonable efforts to
fulfill all of the conditions to be performed by it or on its behalf to cause
the Closing Date to occur on or before the Outside Date (or, if such date is
extended pursuant to Section 8.1.2, the Extended Outside Date), to the extent of
Damages incurred; and provided, further, that the provisions of Section 6.2.2,
this Section 8.2, Section 9.2, Section 9.3, Section 9.4, Section 9.5,
Section 9.6 and Section 9.7, and Section 10.10 of this Agreement and the
Confidentiality Agreement shall remain in full force and effect and survive any
termination of this Agreement.

8.2.2 Except as specifically provided herein to the contrary, all fees and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such expenses, whether
or not the Closing is consummated; provided that, the filing fee under the HSR
Act, if applicable, shall be shared equally by Buyer and Sellers.

8.2.3 Within three (3) Business Days following a termination of this Agreement
pursuant to Sections 8.1.1, 8.1.2, 8.1.3 or 8.1.4, the Deposit (together with
any interest earned thereon) shall be released by the Escrow Holder to Buyer.
Within three (3) Business Days

 

23



--------------------------------------------------------------------------------

following a termination of this Agreement by Sellers pursuant to Section 8.1.5,
the Deposit and all interest accrued on the Deposit shall be released by the
Escrow Holder to Sellers.

ARTICLE IX

SURVIVAL; INDEMNIFICATION

Section 9.1 Survival of Representations, Warranties, Covenants and Agreements.

9.1.1 The representations and warranties made by any Seller or the Buyer in this
Agreement or certificate delivered by any Seller or the Buyer pursuant hereto
shall survive the Closing until (and claims based upon or arising out of such
representations and warranties may be asserted at any time before) the first
anniversary of the Closing Date; provided, however, that the representations and
warranties contained in Sections Section 4.1, Section 4.2, Section 4.5 and
Section 5.2 survive until the later of (i) five (5) years after the Closing or
(ii) sixty (60) days after the expiration of the relevant statutes of
limitations (giving effect to any waivers or extensions thereof). The
termination of the representations and warranties provided herein shall not
affect any Party in respect of any claim made by that Party in reasonable detail
in a writing received by the other Parties prior to the expiration of the
applicable survival period provided herein. The covenants and agreements of the
Parties contained in Sections Section 6.2, Section 6.6 and Section 6.7 of this
Agreement shall survive the Closing until the first anniversary of the Closing
Date. The covenants and agreements of the Parties contained in Section 6.5.2
shall survive until the later of (i) five (5) years after the Closing or
(ii) sixty (60) days after the expiration of the relevant statutes of
limitations (giving effect to any waivers or extensions thereof).
Section 9.2.1.3, and Section 9.2.2.4 shall survive in perpetuity, and the other
provisions of Section 9.2 shall survive to the extent of the underlying
representations, warranties, covenants or agreements.

Section 9.2 Indemnification.

9.2.1 Indemnification By Sellers. From and after the Closing (except where this
Agreement provides for indemnification even though a Closing did not take place
or was delayed), each Seller shall, jointly and severally indemnify, save and
hold harmless Buyer, its Affiliates and their respective Representatives from
and against any and all Damages incurred in connection with, arising out of,
resulting from or incident to:

9.2.1.1 any material breach of any representation or warranty made by any Seller
contained in this Agreement or any certificate delivered by any Seller pursuant
hereto;

9.2.1.2 any material breach of any covenant or agreement made, or to be
performed, by any Seller contained in this Agreement or certificate delivered by
any Seller pursuant hereto;

9.2.1.3 the Retained Liabilities.

9.2.2 Indemnification By Buyer. From and after the Closing (except where the
Agreement provides for indemnification even though a Closing did not take place
or was delayed), Buyer shall indemnify, save and hold harmless the Sellers,
their Affiliates and their

 

24



--------------------------------------------------------------------------------

respective Representatives from and against any and all Damages incurred in
connection with, arising out of, resulting from or incident to:

9.2.2.1 any material breach of any representation or warranty made by Buyer and
contained in this Agreement or certificate delivered by Buyer pursuant hereto;

9.2.2.2 any material breach of any covenant or agreement made, or to be
performed, by Buyer contained in this Agreement or certificate delivered by
Buyer pursuant hereto;

9.2.2.3 any liability arising after the Closing of or from the Leases; and

9.2.2.4 the Assumed Liabilities.

9.2.3 Damages; Reductions for Insurance Proceeds and Other Recoveries.

9.2.3.1 For purposes of this Agreement, “Damages” shall mean any and all claims,
Liabilities, suits, actions, proceedings, demands, charges, deficiencies,
damages, fines, penalties, judgments, impositions, assessments, Taxes, levies,
duties, losses, costs or expenses (including out-of-pocket expenses and
reasonable attorneys’ fees, expert witness fees, court costs and other costs of
investigation and defense) of every kind and nature, whether or not involving a
third-party claim; provided, however, that, for purposes of claims under
Sections 9.2.1.1, 9.2.1.2, 9.2.1.3, 9.2.2.1, 9.2.2.2, 9.2.2.3 or 9.2.2.4 which
do not arise from a Third-Party Claim (or a claim which would become a
Third-Party Claim upon the filing of a lawsuit), “Damages” shall not include
punitive, special, treble, consequential or exemplary damage.

9.2.3.2 Any Damages triggering indemnity obligations under this Section 9.2
shall be reduced (retroactively or prospectively) by any insurance proceeds,
proceeds of subrogation and any indemnity, contribution or other similar payment
from third parties actually recovered by any of the Indemnified Parties. The
existence of a claim for monies by an Indemnified Party against an insurer or
other third party in respect of any Damages shall not, however, delay any
payment otherwise due and owing under this Section 9.2. In such event, the
Indemnifying Parties shall make payment in full to the applicable Indemnified
Party of the amount due and owing under this Section 9.2 against an assignment
by the Indemnified Party to the Indemnifying Parties of the entire claim for
insurance proceeds or against such third party. Notwithstanding any other
provisions of this Agreement, the Parties intend that no insurer or any other
third party shall be (i) entitled to a benefit it would not be entitled to
receive in the absence of the provisions of this Section 9.2, or (ii) relieved
of the responsibility to pay any claims for which it is obligated. If an
Indemnified Party has received the payments required by this Section 9.2 from
the Indemnifying Parties in respect of any Damages and has received or later
receives insurance proceeds or other amounts in respect of such Damages, then
the Indemnified Party shall as promptly as practicable pay to the Indemnifying
Parties a sum equal to the amount of such insurance proceeds or other amounts
received, net of any costs incurred in connection with such insurance or other
third-party recoveries, up to the aggregate amount of any payments received from
the Indemnifying Parties pursuant to this Section 9.2 in respect of such Damages
(or if there is more than one Indemnifying Parties, the Indemnified Party shall
pay each of the

 

25



--------------------------------------------------------------------------------

Indemnifying Parties its proportionate share, based on the payments received
from the Indemnifying Parties, of such insurance or other proceeds).

9.2.3.3 The Parties agree that any indemnification payments made pursuant to
this Agreement shall be treated for tax purposes as an adjustment to the
Purchase Price and that the liability in respect of which such indemnification
payment is made shall, if applicable, be treated for tax purposes as an
additional applicable liability.

9.2.4 Limitations of Liability. Neither Seller shall have any liability with
respect to the matters described in Section 9.2.1 nor Buyer shall have any
liability with respect to the matters described in Section 9.2.2 unless and
until the aggregate of all Damages incurred by Buyer, its Affiliates or
Representatives (as to Sellers’ liability) and by Sellers (as to Buyer’s
liability) exceeds One Hundred Thousand Dollars ($100,000.00), and then only for
the amount by which such Damages exceed One Hundred Thousand Dollars
($100,000.00).

9.2.4.1 The aggregate liabilities of the Sellers to Buyer for Damages under
Section 9.2.1.1 arising out of a breach of Sellers’ representations contained in
Section 4.3 or Section 4.4 as to contamination of the Property in violation of
Environmental Laws shall not exceed fifteen percent (15%) of the Purchase Price.

9.2.4.2 Notwithstanding anything to the contrary in this Agreement, the
foregoing provisions of this Section 9.2.4 shall not apply to any claims for
indemnification with respect to Taxes which are the obligation of Sellers or any
of them.

Section 9.3 Procedure for Claims between Parties. If a Claim for Damages is to
be made by a party entitled to indemnification hereunder (“Indemnified Party”),
such party shall give written notice fully describing the claim and the total
monetary damages sought (each, a “Notice”) to the party or parties from whom
such indemnification is sought (the “Indemnifying Party” or “Indemnifying
Parties”) as soon as practicable after such Indemnified Party becomes aware of
any fact, condition or event which may give rise to Damages for which
indemnification may be sought under this ARTICLE IX, but, in any event, prior to
the expiration of any applicable survival period under Section 9.1. Any failure
to submit any such notice of claim to the Indemnifying Parties shall not relieve
any Indemnifying Party of any liability hereunder, except to the extent that the
Indemnifying Parties demonstrate that an Indemnifying Party was actually
prejudiced by such failure.

Section 9.4 Defense of Third Party Claims. If any lawsuit or enforcement action
is filed against an Indemnified Party by any third party (each, a “Third-Party
Claim”) for which indemnification under this ARTICLE IX may be sought, Notice
thereof shall be given to the Indemnifying Parties as promptly as practicable.
The failure of any Indemnified Party to give timely Notice hereunder shall not
affect rights to indemnification hereunder, except to the extent that the
Indemnifying Parties demonstrate that an Indemnifying Party was actually
prejudiced by such failure. After such Notice, if the Indemnifying Parties
acknowledge in writing to an Indemnified Party that the Indemnifying Parties are
liable and have indemnity obligations for any Damages resulting from any such
Third Party Claim, then the Indemnifying Parties shall be entitled, if they so
elect at their own cost, risk and expense, (i) to take control of the defense
and investigation of such Third Party Claim, (ii) to employ and engage attorneys
of its own choice

 

26



--------------------------------------------------------------------------------

(provided that such attorneys are reasonably acceptable to the Indemnified
Parties) to handle and defend the same, unless the named parties to such action
or proceeding include both one or more Indemnifying Parties and a Indemnified
Party, and the Indemnified Party has been advised in writing by counsel that
there may be one or more legal defenses available to such Indemnified Party that
are different from or additional to those available to an applicable
Indemnifying Party, in which event such Indemnified Party shall be entitled, at
the Indemnifying Parties’ cost, risk and expense, to separate counsel of its own
choosing, and (iii) to compromise or settle such claim, which compromise or
settlement shall be made only with the written consent of the Indemnified Party,
such consent not to be unreasonably withheld. If the Indemnifying Parties elect
to assume the defense of a Third Party Claim, the Indemnified Party shall
cooperate in all reasonable respects with the Indemnifying Parties and their
attorneys in the investigation, trial and defense of such Third Party Claim and
any appeal arising therefrom; provided, however, that the Indemnified Party may,
at its own cost, participate in the investigation, trial and defense of such
lawsuit or action and any appeal arising therefrom. The parties shall cooperate
with each other in any notifications to insurers and in any insurance claims
relating thereto. If the Indemnifying Parties fail to assume the defense of such
claim within fifteen (15) calendar days after receipt of the Notice, the
Indemnified Parties against which such claim has been asserted will have the
right to undertake, at the Indemnifying Parties’ cost, risk and expense, the
defense, compromise or settlement of such Third Party Claim on behalf of and for
the account and risk of the Indemnifying Parties; provided, however, that such
claim shall not be compromised or settled without the written consent of the
Indemnifying Parties, which consent shall not be unreasonably withheld or
delayed. If the Indemnified Party assumes the defense of the claim, the
Indemnified Party will keep the Indemnifying Parties reasonably informed of the
progress of any such defense, compromise or settlement. The Indemnifying Parties
shall be liable for any settlement of any Third Party Claim effected pursuant to
and in accordance with this Section 9.4 (subject to the limitations of
Section 9.2.4) and for any final judgment (subject to any right of appeal), and
each Indemnifying Party agrees to indemnify and hold harmless the Indemnified
Party from and against any Damages by reason of such settlement or judgment.

Section 9.5 Resolution of Conflicts and Claims.

9.5.1 If the Indemnifying Parties object in writing to any claim for
indemnification made by a Indemnified Party in any written Notice of a claim (an
“Objection Notice”), the Parties shall attempt in good faith to agree upon the
rights of the respective parties with respect to each of such claims, and each
Party shall provide information to the other party (as reasonably requested)
related to the issues set forth in the Objection Notice. If the Parties should
so agree, a memorandum setting forth such agreement shall be prepared and signed
by the parties.

9.5.2 If no such agreement is reached after good faith negotiation, any Party
may demand mediation of the dispute, unless the amount of the Damage or loss is
at issue in a pending action or proceeding involving a Third Party Claim, in
which event mediation shall not be commenced until such amount is ascertained or
both parties agree to mediation. In any such mediation, Buyer and the Sellers
agree to employ a mediator from the American Arbitration Association (the “AAA”)
to assist them in reaching resolution of such dispute according to the
Commercial Mediation Rules of the AAA. The mediator shall be an attorney with
experience in

 

27



--------------------------------------------------------------------------------

mergers and acquisitions transactions. The fees and expenses of the mediator
shall be shared equally by Buyer and the Sellers. If, after mediation efforts,
the Sellers and Buyer should agree as to all or a portion of a claim, a
memorandum setting forth such agreement shall be prepared and signed by both
parties. If after commercially reasonable efforts, and over a period of sixty
(60) calendar days, the parties are unable to reach agreement on such dispute
utilizing the mediator, the parties shall be permitted to proceed with any other
remedy available to such party.

Section 9.6 Payment of Damages. The Indemnified Party shall be paid in cash or
by wire transfer by the Indemnifying Parties the amount to which the Indemnified
Party may become entitled by reason of the provisions of this ARTICLE IX, within
five (5) days after such amount is determined either by mutual agreement of the
parties or pursuant to the mediation proceeding described in Section 9.5 of this
Agreement or on the date on which both such amount and the Indemnifying Party’s
obligation to pay such amount have been determined by a final judgment of a
court or administrative body having jurisdiction over such proceeding.

Section 9.7 Exclusive Remedy. After the Closing, the indemnities provided in
this ARTICLE IX shall constitute the sole and exclusive remedy of any
Indemnified Party for Damages arising out of, resulting from or incurred in
connection with the breach of any representation, warranty or agreement made by
the parties in this Agreement; provided, however, that this exclusive remedy for
Damages does not preclude a party from bringing an action for specific
performance or other equitable remedy to require a party to perform its
obligations under this Agreement. Without limiting the generality of the
preceding sentence, no legal action sounding in tort, statute or strict
liability may be maintained by any party.

ARTICLE X

MISCELLANEOUS

Section 10.1 Definitions.

10.1.1 For purposes of this Agreement, the term:

“Affiliate” means a Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, the
first-mentioned Person.

“Assumed Contracts” means the Leases, the Casino Parking Lease, the Guaranty,
the Shareholders Agreement, and any other contract being assumed by Buyer in
Section 3.4.1.5.

“Assumed Liabilities” means (a) those attributes of the Property, including
physical condition, which Buyer has accepted “As Is, Where Is” pursuant to
Section 5.4; (b) Damages to the extent they have been fully paid and indemnified
by the provisions of Sections 9.2.1.1 or 9.2.1.2 as limited by Section 9.2.4;
(c) impairments of title to the Property other than Non-Permitted Exceptions;
(d) obligations under the Assumed Contracts; and (e) any liability expressly
disclaimed or not accepted by the Sellers pursuant to the provisions of this
Agreement.

“Business Day” means a day other than Saturday or Sunday or other day when
commercial banks in Nevada or Mississippi are authorized or required by law to
close.

 

28



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Disclosure Materials” means the disclosure materials provided by the Sellers to
Buyer prior to the date hereof, but excluding the Disclosure Letter and the
other Schedules and Exhibits to this Agreement.

“Employee Benefit Plan” means (i) any employee benefit plan within the meaning
of Section 3(3) of ERISA, or (ii) any similar employment, severance or other
arrangement or policy (whether written or oral) providing for insurance coverage
(including self-insured arrangements), workers’ compensation, disability
benefits, supplemental unemployment benefits, vacation benefits, fringe benefits
or retirement benefits, or for profit sharing, deferred compensation, bonuses,
stock options, stock appreciation or other forms of incentive compensation or
post-retirement insurance, compensation or benefits.

“Encumbrances” means claims, pledges, agreements, limitations on voting rights,
charges or other encumbrances or restrictions on transfer of any nature.

“Environmental Laws” means any and all applicable Laws which (1) regulate or
relate to the protection or clean up of the environment; the use, treatment,
storage, transportation, handling, disposal or release of Hazardous Substances,
the preservation or protection of waterways, groundwater, drinking water, air,
wildlife, plants or other natural resources; or the health and safety of Persons
or property, including without limitation protection of the health and safety of
employees; or (2) impose liability or responsibility with respect to any of the
foregoing, including without limitation the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. Section 9601 et seq.), or
any other law of similar effect.

“Environmental Permits” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.

“Equity Interest” means any share, capital stock, partnership, member or similar
interest in any entity, and any option, warrant, right or security (including
debt securities) convertible, exchangeable or exercisable therefor.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any corporation, trade, business or other entity under
common control with Sellers within the meanings of Sections 414(b), (c), (m) or
(o) of the Code, or under Section 4001 of ERISA.

“Escrow Holder” Stewart Title Guaranty Company, whose address is 6263 North
Scottsdale Road, Suite 125, Scottsdale, AZ 85250. (480) 281-2856 (fax),
Attention: Vickie Goergen.

“Hazardous Substances” means any pollutant, chemical, substance and any toxic,
infectious, carcinogenic, reactive, corrosive, ignitable or flammable chemical,
or chemical compound, or hazardous substance, material or waste, whether solid,
liquid or gas, that is subject to regulation, control or remediation under any
Environmental Laws, including without

 

29



--------------------------------------------------------------------------------

limitation, any quantity of asbestos in any form, urea, formaldehyde, PCBs,
radon gas, crude oil or any fraction thereof, all forms of natural gas,
petroleum products or by-products or derivatives.

“Hurricane Katrina” means the hurricane which impacted the area in which the
Sellers’ Real Property is located on or about August 29, 2005.

“IRS” means the Internal Revenue Service, a division of the United States
Treasury Department, or any successor thereto.

“knowledge” of a particular fact or matter means that a Person is actually aware
of such fact or other matter and does not imply that such Person has or should
have conducted any inspection, examination or other inquiry to determine the
accuracy of any such fact or other matter. When used in the phrase “knowledge of
the Sellers” or “the Sellers’ knowledge” and words of similar import,
“knowledge” means the knowledge of Wade Hundley, Terry Schneider and Donna
Negrotto.

“Law” means any foreign or domestic law, statute, code, ordinance, rule,
regulation, order, judgment, writ, stipulation, award, injunction, decree or
arbitration award, policies, guidance, court decision, rule of common law or
finding.

“Letter of Intent” means the Letter of Intent dated as of April 11, 2006, by and
between Buyer and Harrah’s.

“Liabilities” mean any direct or indirect liability, indebtedness, obligation,
commitment, expense, claim, deficiency, guaranty or endorsement of or by any
Person of any type, whether accrued, absolute, contingent, matured, unmatured,
liquidated, unliquidated, known or unknown.

“Liens” means any mortgage, pledge, lien, security interest, conditional or
installment sale agreement, charge or other claims of third parties of any kind.

“Non-Permitted Title Exceptions” means those title matters listed on Schedule I
attached hereto.

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust, an unincorporated organization, a division
or operating group of any of the foregoing, a Governmental Entity or any other
entity.

“Representatives” means, with respect to a Person, its directors, officers,
employees, accountants, consultants, legal counsel, advisors, agents and other
representatives.

“Retained Liabilities” means the liabilities or obligations of the Sellers,
whether disclosed or undisclosed, (unless otherwise noted) existing before and
remaining after the Closing, including without limitation as follows: (A) any
obligations of the Sellers, or either of them, under any contracts (other than
the Assumed Contracts); (B) any violations or breaches of, or defaults (or
rights of termination, cancellation or acceleration of any obligation or loss of
any benefit) under, any of the terms, conditions or provisions of any Assumed
Contract that have not been expressly disclosed; (C) any infringement by the
Sellers’ past or present operations on the

 

30



--------------------------------------------------------------------------------

intellectual property rights of any other Person; (D) any actions, suits or
proceedings, claims, arbitrations or investigations against either of the
Sellers other than those arising out of the transactions contemplated by this
Agreement; (E) any indebtedness of the Sellers; (F) any obligations of any other
Person assumed, guaranteed or endorsed by the Sellers, or either of them, or for
which the Sellers, or either of them, have become liable prior to the Closing
(whether directly, contingently or otherwise), except for the Guaranty described
in Section 6.13.1 hereof; (G) any liens against any assets of the Sellers under
ERISA; (H) any obligations to any multiemployer plans within the meaning of
Section 3(37) of ERISA or any plan subject to Title IV of ERISA for delinquent
contributions thereto or for on account of any withdrawal liability;
(I) violations of Environmental Laws or Environmental Permits other than with
respect to the Property; (J) any Employee Benefit Plan sponsored or maintained
by Sellers or any ERISA Affiliate, or to which Sellers or any ERISA Affiliate
was obligated to contribute; (K) any notices provided by Sellers under the WARN
Act or the termination of hotel or casino employees (including, but not limited
to, any payment in lieu of notice under the WARN Act); (L) Seller’s provision of
coverage pursuant to Section 4980B of the Code (commonly known as COBRA) to
former employees of the Sellers at the Sellers’ Real Property or their failure
to provide the same; (M) any safe deposit boxes at the Sellers’ Real Property;
(N) any guest baggage at the Sellers’ Real Property; (O) all of the Seller’s
liabilities or obligations for Taxes, except to the extent pro-rated pursuant to
this Agreement; and (P) fifty percent (50%) of all of the liabilities of Casino
Parking other than liabilities arising out of the Lease, the Guaranty, the
Shareholders Agreement, and the Casino Parking Notice; but specifically
excluding the Assumed Liabilities.

“Subsidiary” means, with respect to any party, any corporation or other
organization, whether incorporated or unincorporated, of which (i) such party or
any other Subsidiary of such party is a general partner or managing member or
(ii) at least 50% of the securities or other Equity Interests having by their
terms voting power to elect a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization that is, directly or indirectly, owned or controlled by such party
or by any one or more of its Subsidiaries, or by such party and one or more of
its Subsidiaries.

“Taxes” means any and all taxes, charges, fees, levies, tariffs, duties,
liabilities, impositions or other assessments of any kind (together with any and
all interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Entity or domestic or foreign
taxing authority, including, without limitation, income, gross receipts,
profits, gaming, excise, real or personal property, environmental, sales, use,
value-added, ad valorem, withholding, social security, retirement, employment,
unemployment, workers’ compensation, occupation, service, license, net worth,
capital stock, payroll, franchise, gains, stamp, transfer and recording taxes,
charges and fees, and shall include any Liability for the Taxes of any other
Person under Treasury Regulation Section 1.1502-6 (or any similar provision of
state, local, or foreign law) or as a transferee or successor, by contract, or
otherwise.

“Transfer Taxes” mean any and all transfer, documentary, sales, use, stamp,
registration, value added, recording, and other similar taxes (including any
out-of-pocket filing expenses, penalties and interest), and escrow charges and
fees, incurred in connection with the transactions

 

31



--------------------------------------------------------------------------------

contemplated by this Agreement (including recording and escrow fees and any real
property or leasehold interest transfer tax and any similar tax).

“WARN Act” shall mean the Worker Adjustment and Restraining Notification Act of
1988.

The following are defined elsewhere in this Agreement, as indicated below:

 

Terms

 

Cross Reference
In Agreement

AAA

  Section 9.5.2

Additional Damage

  Section 6.7.2

Additional Payment

  Section 3.3.3.1

Agreement

  Preamble

Antitrust Division

  Section 6.3.2

BCC

  Preamble, A

Buyer

  Preamble

Casino Magic

  Preamble

Casino Magic Leased Property

  Preamble, A

Casino Magic Leases

  Preamble, A

Casino Magic Owned Property

  Preamble, A

Casino Magic Real Property

  Preamble, A

Casino One

  Preamble

Casino One Leased Property

  Preamble, C

Casino One Leases

  Preamble, C

Casino One Owned Property

  Preamble, C

Casino One Real Property

  Preamble, C

Casino Parking

  Preamble, D

Casino Parking Assumption Agreement

  Section 3.4.1.7

Casino Parking Lease

  Preamble, D

Casino Parking Leased Property

  Preamble, D

Casino Parking Notice

  Section 6.13

Casino Parking Shares

  Preamble, D

Closing

  Section 2.3

Closing Date

  Section 2.3

Closing Payment

  Section 3.2.4

Confidentiality Agreement

  Section 6.2.2

Covacevich

  Preamble, D

Customer Lists

  Section 6.8.1

Damages

  Section 9.2.3.1

Deeds

  Section 3.4.1.1

Deposit

  Section 3.1.2

Determination Date

  Section 3.3.2

Disclosure Letter

  ARTICLE IV

Electing Party

  Section 6.6.1

 

32



--------------------------------------------------------------------------------

Terms

 

Cross Reference
In Agreement

Escrow

  Section 2.1

Estimated Purchase Price Adjustment

  Section 3.2.3

Extended Outside Date

  Section 8.1.2

Final Closing Schedule

  Section 3.3.1

FIRPTA Affidavit

  Section 3.4.1.5

FTC

  Section 6.3.2

Governmental Consents

  Section 6.3.6

Governmental Entity

  Section 4.2.2

Guaranty

  Section 6.13.1

Harrah’s

  Section 6.2.2

Hazardous Substances Laws

  Section 5.4.2.4

HSR Act

  Section 4.2.2

Indemnified Parties

  Section 9.3

Indemnified Party

  Section 9.3

Indemnifying Parties

  Section 9.3

Indemnifying Party

  Section 9.3

Lake Charles Purchase Agreement

  Preamble, E

Lake Charles Sellers

  Preamble, E

Lease Documents

  Section 4.3.2

Leases

  Preamble, D

License

  Preamble, B

Merger

  Preamble, B

Non-Electing Party

  Section 6.6.1

Notice

  Section 9.3

Objection Notice

  Section 9.5.1

Option

  Section 3.5

Option Event

  Section 3.5

Option Purchase Price

  Section 3.5.1

Original Lease

  Preamble, D

Outside Date

  Section 8.1.2

Parking Structure

  Preamble, F

PEI

  Preamble, E

Pre-Existing Claims

  Section 6.7.1

Preliminary Closing Schedule

  Section 3.2.2

Property

  Preamble, F

Purchase Price

  Section 3.1.1

Purchase Price Adjustment Amount

  Section 3.1.2

Regulatory Conditions

  Section 8.1.2

Riverboat

  Section 5.4.2.6

Section 1031 Exchange

  Section 6.6.1

Seller

  Preamble

Sellers

  Preamble

 

33



--------------------------------------------------------------------------------

Terms

 

Cross Reference
In Agreement

Sellers’ Leased Property

  Preamble, D

Sellers’ Marks

  Section 6.8

Sellers’ Insurance Policies

  Section 6.7.1

Sellers’ Owned Property

  Preamble, D

Sellers’ Real Property

  Preamble, D

Shareholders Agreement

  Section 3.4.1.7

Shortfall Amount

  Section 6.7.3

Sublease

  Preamble, D

Third Party Claim

  Section 9.4

Third-Party Reports

  Section 5.4.3

Section 10.2 Notices. All notices and other communications hereunder shall be
(a) in writing, (b) delivered by personal delivery, sent by commercial delivery
service or certified mail, return receipt requested, or transmitted by
facsimile, (c) deemed to have been given on the date of personal delivery, the
date set forth in the records of the delivery service or on the return receipt,
or the date of facsimile confirmation, and (d) addressed as follows:

If to the Sellers:

Pinnacle Entertainment, Inc.

3800 Howard Hughes Parkway, Suite 1800

Las Vegas, Nevada 89109

Fax: (702) 784-7778

Attn: John A. Godfrey, Esq.

with a copy to:

Irell & Manella LLP

1800 Avenue of the Stars, Suite 900

Los Angeles, California 90067

Fax: (310) 203-7199

Attn: C. Kevin McGeehan, Esq.

If to the Buyer:

Harrah’s Entertainment, Inc.

One Harrah’s Court

Las Vegas, NV 89119

Fax: (702) 407-6286

Attn: General Counsel

or to any other or additional Persons and addresses as the parties may from time
to time designate in a writing delivered in accordance with this Section 10.2.

 

34



--------------------------------------------------------------------------------

Section 10.3 Interpretation. When a reference is made in this Agreement to
Sections, Exhibits or Schedules, such reference shall be to a Section or Exhibit
or Schedule of this Agreement unless otherwise indicated. The table of contents
and headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”
The phrase “made available” in this Agreement shall mean that the information
referred to has been made available if requested by the party to whom such
information is to be made available.

Section 10.4 Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 10.5 Entire Agreement; No Third Party Beneficiaries. This Agreement, the
Lake Charles Purchase Agreement, the Confidentiality Agreement and all documents
and instruments delivered pursuant to this Agreement constitute the entire
agreement and supersede all prior agreements and understandings, both written
and oral, among the parties with respect to the subject matter hereof; provided
that the Confidentiality Agreement shall remain in full force and effect until
the Closing; and provided further, that the indemnification obligations of the
parties under Section 4(b)(i) of the Letter of Intent shall remain in full force
and effect following the Closing. Each party hereto agrees that, except for the
representations and warranties contained in this Agreement and the Disclosure
Letter, neither Buyer nor Sellers makes any other representations or warranties,
and each hereby disclaims any other representations and warranties made by
itself or any of its respective Representatives or other representatives, with
respect to the execution and delivery of this Agreement or the transactions
contemplated hereby, notwithstanding the delivery or disclosure to any of them
or their respective representatives of any documentation or other information
(whether oral or written) with respect to any one or more of the foregoing.

Section 10.6 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

Section 10.7 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by operation of Law (including,
without limitation, by merger or consolidation) or otherwise, except that
(i) either party may assign this Agreement as collateral to its lenders and
notify the other party in writing promptly upon such assignment, (ii) Buyer may,
without prior consent of any other party hereto, transfer or assign by operation
of law or otherwise this Agreement to any Affiliate or Subsidiary of Buyer
provided that Buyer shall remain liable for all of its obligations hereunder,
and (iii) BCC may be liquidated or merged into Casino Magic, provided that
Casino Magic shall remain liable for all of its obligations hereunder. Any
assignment in violation of the preceding sentence shall be void.

 

35



--------------------------------------------------------------------------------

Section 10.8 Parties of Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and their respective successors and
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

Section 10.9 Mutual Drafting. Each party hereto has participated in the drafting
of this Agreement, which each party acknowledges is the result of extensive
negotiations between the parties. In the event of any ambiguity or question of
intent arises, this Agreement shall be construed as if drafted jointly by the
parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

Section 10.10 Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.

10.10.1 This Agreement and the transactions contemplated hereby, and all
disputes between the parties under or related to the Agreement or the facts and
circumstances leading to its execution, whether in contract, tort or otherwise,
shall be governed by and construed in accordance with the Laws of the State of
Nevada, applicable to contracts executed in and to be performed entirely within
the State of Nevada; provided, however, the laws of the State of Mississippi
shall govern all matters involving the Sellers’ Real Property and any agreement
intended to be enforceable under the laws of the State of Mississippi.

10.10.2 Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any
Nevada State court, or Federal court of the United States of America, sitting in
Nevada, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the agreements delivered in
connection herewith or the transactions contemplated hereby or thereby or for
recognition or enforcement of any judgment relating thereto, and each of the
parties hereby irrevocably and unconditionally (A) agrees not to commence any
such action or proceeding except in such courts, (B) agrees that any claim in
respect of any such action or proceeding may be heard and determined in such
Nevada State court or, to the extent permitted by law, in such Federal court,
(C) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
action or proceeding in any such Nevada State or Federal court, (D) waives, to
the fullest extent permitted by Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such Nevada State or Federal
court, and (E) to the extent such party is not otherwise subject to service of
process in the State of Nevada, appoints CSC Services of Nevada Inc., 502 East
John Street, Carson City, NV 89706, as such party’s agent in the State of Nevada
for acceptance of legal process and agrees that service made on any such agent
shall have the same legal force and effect as if served upon such party
personally within such state. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.2. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

36



--------------------------------------------------------------------------------

10.10.3 EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS,
(C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.10.3.

Section 10.11 Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
signature page of this Agreement by facsimile transmission will be effective as
delivery of a manually executed counterpart hereof.

Section 10.12 Strict Performance. The parties hereto agree that irreparable
damage would occur in the event that this Agreement was not performed in
accordance with its specific terms or was otherwise breached. It is accordingly
agreed that the parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any court of the United States or any state having
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.

Section 10.13 Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of Buyer and the Sellers.

Section 10.14 Extension; Waiver. At any time prior to the Closing, Buyer and the
Sellers, by action taken or authorized by their respective boards of directors
or comparable governing bodies may, to the extent legally allowed (i) extend the
time for or waive the performance of any of the obligations or other acts of the
other parties hereto, (ii) waive any inaccuracies in the representations and
warranties contained herein or in any document delivered pursuant hereto and
(iii) waive compliance with any of the agreements or conditions contained
hereto. Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in a written instrument signed on behalf
of such party.

Section 10.15 Time of the Essence. Time is of the essence for all matters and
times set forth in this Agreement.

[Remainder of Page Intentionally Left Blank.]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed by
their respective duly authorized officers as of the date first written above.

 

BUYER GRAND CASINOS OF MISSISSIPPI, INC.-BILOXI,

a Minnesota corporation

By:     

Name:

    

Its:

     SELLERS CASINO MAGIC CORP.,

a Minnesota corporation

By:     

Name:

    

Its:

     CASINO ONE CORPORATION,

a Mississippi corporation

By:     

Name:

    

Its:

     BILOXI CASINO CORP.,

a Mississippi corporation

By:     

Name:

    

Its:

    

 

38



--------------------------------------------------------------------------------

The Escrow Holder hereby acknowledges that it has received a fully executed
counterpart of the Agreement and agrees to act as Escrow Holder hereunder and to
be bound by and strictly perform the terms hereof as such terms apply to Escrow
Holder.

 

  

By:

    

Its:

    

Date:

    

 

39



--------------------------------------------------------------------------------

EXHIBIT A

See attached



--------------------------------------------------------------------------------

TRACT 1

That certain parcel of land situated in the City of Biloxi, Second Judicial
District, Harrison County, Mississippi, being more particularly described as
follows, to wit:

For the POINT OF BEGINNING, commence at a point on the South margin of U.S.
Highway No. 90, said point being South of an existing service drive and at the
point of intersection of said South Margin of U.S. Highway No. 90 and the West
margin of Cedar Street, if extended South to the Gulf of Mexico or Mississippi
Sound, thence run along said present shoreline of the Gulf of Mexico or
Mississippi Sound, the following bearings and distances, to-wit: South 68
degrees 11 minutes 55 seconds West 23.69 feet; South 32.0 feet; West 98.0 feet;
North 54.99 feet; West 9.94 feet; North 63 degrees 26 minutes 06 seconds West
11.18 feet and West 60.0 feet; thence run on a bearing of North for a distance
of 241.52 feet to a point on the South margin of U.S. Highway No. 90; thence run
South 89 degrees 33 minutes 58 seconds East, along said South margin for a
distance of 200.0 feet to the Point of Beginning, containing 54,658 Square Feet,
or 1.25 acres, more or less.

TRACT 5

A parcel of land situated in Section 27, Township 7 South, Range 9 West, City of
Biloxi, Second Judicial District, Harrison County, Mississippi, and being more
particularly described as follows:

Beginning at the intersection of the West margin of Bohn Street and the North
margin of the CSX railroad right-of-way; thence North 89 degrees 57 minute 14
seconds West along said North margin for a distance of 119.00 feet; thence North
07 degrees 60 minutes 00 seconds West for a distance of 193.48 feet; thence
North 89 degrees 52 minutes 35 seconds East for a distance of 146.93 feet to the
West margin of said Bohn Street; thence South 01 degrees 17 minutes 46 seconds
along said West margin for a distance of 192.50 feet to said North margin of the
CSX Railroad and the POINT OF BEGINNING. said parcel contains 25,563.77 square
feet, or 0.59 acres, more or less.

TRACT 6

A parcel of land situated in the City of Biloxi, Second Judicial District,
Harris County Mississippi, and being more particularly described as follows,
to-wit:

The West thirty (30) feet of Lot One (1), Block Eight (8) of the Summerville
Addition to the City of Biloxi, Harrison County, Mississippi, as shown on the
map or plat thereof on file and of record in the office of the Chancery Clerk of
the Second Judicial District of Harrison County, Mississippi in Plat Book 1
thereof.



--------------------------------------------------------------------------------

AND ALSO:

The East fifty (50) feet of Lot One (1), Block Eight (8) of Summerville Addition
to the City of Biloxi, Harrison County, Mississippi, as shown by the map or plat
thereof on file and of record in the office of the Chancery Clerk of the Second
Judicial District of Harrison County, Mississippi, in Plat Book 1 at Page 11
thereof.

AND ALSO:

That certain lot or parcel of land having a frontage on the North side of First
Street, between Pine and Cedar Streets, of Thirty-four (34) feet, and extending
back in a northerly direction for a distance of One hundred sixty (160) feet,
more or less, being the East Thirty-four (34) feet of Lots Seventeen (17) and
Eighteen (18), in Block Eight (8) of the Summerville Addition to the City of
Biloxi, as shown on the map or plat thereof, on file and of record in the office
of the Chancery Clerk of the Second Judicial District of Harrison County,
Mississippi, in Plat Book 1 at Page 11 thereof, being bounded on the South by
First Street; on the West by property formerly of Skrmetta; North by property of
Zengle; and East by property formerly of Gruich, together with all improvements
thereon.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT B

See attached



--------------------------------------------------------------------------------

TRACT 2

That certain parcel of land situated in the City of Biloxi, Second Judicial
District, Harrison County, Mississippi, being more particularly described as
follows, to wit:

For the POINT OF BEGINNING, commence at a point on the South margin of U.S.
Highway No. 90, said point being South of an existing service drive and at the
point of intersection of said South Margin of U.S. Highway No. 90 and the West
margin of Cedar Street, if extended South to the Gulf of Mexico or Mississippi
Sound, thence run South 88 degrees 35 minutes 52 seconds East, along said South
margin for a distance of 30.0 feet to a point; thence run on a bearing of South
for a distance of 252.12 feet to the point on the present shoreline of the Gulf
of Mexico or Mississippi Sound; thence run North 66 degrees 48 minutes 05
seconds West, along said present shoreline of the Gulf of Mexico or Mississippi
Sound for a distance of 32.63 feet to a point; thence run on a bearing of North,
for a distance of 240.0 feet to the Point of Beginning, containing 7,380 square
feet, or 0.17 acre, more or less.

ALSO: a parcel of land situated in Section 35, Township 7 South, Range 9 West,
City of Biloxi, Second Judicial District, Harrison County, Mississippi, better
described as follows:

Commencing at the intersection of the East margin of Pine Street and the North
margin of U.S. Highway 90, thence North 89 degrees 04 minutes 10 seconds East
along said North margin 120.10 feet; thence South 00 degrees 23 minutes 08
seconds East 156.90 feet to the South margin of said U.S. Highway 90; thence
North 89 degrees 28 minutes 04 seconds East 81.14 feet along said South margin;
thence South 89 degrees 21 minutes 06 seconds East 200.00 feet along said South
margin; thence South 00 degrees 15 minutes 04 seconds East 240.00 feet to the
POINT OF BEGINNING; thence South 66 degrees 26 minutes 10 seconds East 27.92
feet; thence South 00 degrees 12 minutes 55 seconds West 45.06 feet; thence
South 89 degrees 04 minutes 22 seconds West 34.86 feet, thence North 00 degrees
12 minutes 55 seconds West 45.06 feet; thence South 89 degrees 04 minutes 22
seconds West 34.86 feet; thence North 00 degrees 12 minutes 55 seconds East
60.69 feet to the Point of Beginning. Said parcel contains 1,843 square feet,
more or less.

TRACT 3

That certain lot or parcel of land described as commencing at a point on the
South line of Front Street where said South line intersects the West line,
extended, of lot Two (2), Block Four (4), according to the Map of Summerville of
the City of Biloxi. Harrison County, Mississippi, as per the map or plat thereof
on file and of record in Plat Book 2 at Page 3 thereof of the Plat Records of
Harrison County, Mississippi; thence



--------------------------------------------------------------------------------

running East along the South line of said Front Street, a distance of 160 feet
to a point which intersects the East line, extended, of Lot Three (3), Block
Four (4), according to said Map of Summerville; thence running South along the
said East line, extended, of Lot 3, Block 4, according to said Map of
Summerville, to a point on the present seashore of the Gulf of Mexico or
Mississippi Sound; thence running West along the meandering of the seashore to a
point where the West line, extended of Lot Two (2), Block 4, of said Map of
Summerville, intersects the present seashore; thence running North along said
West line, extended, of Lot 2. Block 4, of said Map of Summerville, to the Point
of beginning together with all riparian, littoral, or aquatic rights thereunto
belonging or appertaining.

ALSO:

That certain lot or parcel of land described as fronting Eighty (80) feet on the
South side of Old East Beach Boulevard, as formerly constituted, and running
back South between parallel lines to the Mississippi Sound; being bounded on the
South by the Mississippi Sound; East by property now or formerly of Wentzell;
North by the South line of Old East Beach Boulevard; and on the West by the East
line of Cedar Street, extended South of Beach Boulevard to the Mississippi Sound
or Gulf of Mexico, and being that part of the land purchased by Ernest Mladnich
from the First National Bank of Biloxi, Mississippi, by deed dated December 3,
1931, and recorded in Book 192 at Pages 423-424, of the Land “Deed Records of
Harrison” County, Mississippi, which lies South of Old Beach Boulevard, as
formerly constituted, and being conveyed together with all improvements thereon,
and together with all riparian, littoral or aquatic rights thereunto belonging.

ALSO:

That certain lot or parcel of land described as beginning at a point on the
South right-of-way of U.S. Highway No. 90; said point being South of an existing
service drive and at the point of intersection of the South right-of-way of U.S.
Highway No. 90 and the Southern prolongation of the East right-of-way of Cedar
street, for a POINT Of BEGINNING; thence West along the South right-of-way of
U.S. Highway No. 90 a distance of thirty (30) feet; thence South a distance of
three hundred fifty (350) feet, more or less, to the North edge of a canal;
thence Easterly along said North edge a distance of thirty (30) feet, more or
less, thence. Worth a distance of three hundred fifty (350) feet, more or less,
to the Point of Beginning.

All of the above-described parcels being further described as Lots One (1), Two
(2) and Three (3), Block Four (4), extended, between U.S. Highway 90 and the
Gulf of Mexico, in Summerville Addition to the City of Biloxi, according to the
official map or plat thereof on file and of record

 

- 2 -



--------------------------------------------------------------------------------

in the office of the Chancery Clerk of Harrison County, Mississippi, in Plat
Book 1 at Page 11 thereof; and the East thirty (30) feet of Cedar Street,
extended South of U.S. Highway 90.

ALSO DESCRIBED AS:

That certain parcel of land situated in the City of Biloxi, Second Judicial
District, Harrison County, Mississippi, being more particularly described as
follows, to-wit:

Commence at a point on the South margin of U.S. Highway No. 90, said point being
South of an existing service drive and at the point of intersection of said
South margin of U.S. Highway No. 90 and the West margin of Cedar Street, if
extended South to the Gulf of Mexico, or Mississippi Sound; thence run South 68
degrees 35 minutes 52 seconds East, along said South margin for a distance of
30.0 feet to the POINT OF BEGINNING; thence continue South 88 degrees 35 minutes
52 seconds East, along said South margin for a distance of 30.0 feet to a point;
thence run North 89 degrees 14 minutes 01 seconds East, along said South margin,
for a distance of 240.0 feet to a point; thence run on a bearing of South, for a
distance of 321.30 feet to a point on the face of an existing bulkhead on the
Gulf of Mexico or Mississippi Sound; thence run along an existing bulkhead and
shoreline of the Gulf of Mexico or

Mississippi Sound, the following bearings and distances, to-wit: South 79
degrees 10 minutes 43 seconds West 101.47 feet; South 07 degrees 05 minutes 25
seconds East, 63.90 feet; South 25 degrees 43 minutes 37 seconds East, 153.81
feet; South. 298.10 feet; West 194.11 feet, North 09 degrees 21 minutes 19
seconds East, 216.57 feet; North 325.0 feet; West 81.15 feet; North 45.06 feet
and North 66 degrees 48 minutes 05 seconds West, 5.29 feet; thence run on a
bearing of North, for a distance of 252.12 feet to the POINT OF BEGINNING,
containing 161,025 square feet, or 3.70 acres, more or less.

ALSO: A parcel of land situated in Section 35, Township 7 South, Range 9 West,
City of Biloxi, Second Judicial District, Harrison County, Mississippi, better
described as follows:

Commencing at the intersection of the East margin of Pine Street; and the North
margin of U.S. Highway No. 90; thence North 89 degrees 04 minutes 10 seconds
East along said North margin 120.10 feet; thence South 00 degrees 23 minutes 08
seconds East 156.90 feet to the South margin of U.S. Highway No. 90; thence
North 89 degrees 07 minutes 22 seconds East 78.56 feet along said South margin,
thence North 89 degrees 26 minutes 04 seconds East 81.44 feet along said South
margin; thence South 89 degrees 21 minutes 06 seconds East 200.00 feet along
said South margin; thence South 88 degrees 23 minutes 02 seconds East 60.00
feet; thence North 89 degrees 26 minutes 49 seconds East 239.63 feet along said
South margin; thence South 00 degrees 11 minutes 30 seconds East 321.30 feet;
thence South 79 degrees 08 minutes 51 seconds West 101.32

 

- 3 -



--------------------------------------------------------------------------------

feet to the POINT OF BEGINNING; thence South 43 degrees 38 minutes 05 seconds
East 46.15 feet; thence South 00 degrees 17 minutes 25 seconds East 62.04 feet;
thence North 89 degrees 19 minutes 47 seconds East 28.50 feet; thence South 00
degrees 16 minutes 24 seconds East 71.94 feet; thence South 24 degrees 30
minutes 46 seconds East, 40.38 feet; thence South 00 degrees 24 -minutes 14
seconds East 6.35 feet; thence North 25 degrees 30 minutes 42 seconds West
162.99 feet; thence North 06 degrees 52 minutes 30 seconds West 63.49 feet to
the Point of Beginning. Said parcel contains 3,400 square feet, more or less.

TRACT 4:

That certain parcel of land situated in the City of Biloxi, Second Judicial
District, Harrison County, Mississippi, being more particularly described as
follows, to-wit;

Commence at a point on the South margin of U.S. Highway No. 90, said point being
South of an existing service drive at the point of intersection of said South
margin of U.S. Highway No. 90 and the West margin of Cedar Street, if extended
South to the Golf of Mexico, or Mississippi Sound; thence ran South 88 degrees
35 minutes 52 seconds East, along said South margin, for a distance of 60.0 feet
to a point; thence ran North 89 degrees 14 minutes 01 seconds East, along the
South margin, for a distance of 240.0 feet to a point; thence run on a bearing
of South, for a distance of 321.30 feet to a point on the shoreline of the Gulf
of Mexico or Mississippi Sound, and the POINT OF BEGINNING;

thence run on a bearing of South for a distance of 768.70 feet to a point;
thence run North 88 degrees 35 minutes 52 seconds West, for a distance of 300.0
feet to a point; thence run on a bearing of North, for a distance of 220.92 feet
to a point; thence run North 88 degrees 35 minutes 52 seconds West, for a
distance of 200.0 feet to a point; thence run on a bearing of North, for a
distance of 615.10 feet to a point on the shoreline of the Gulf of Mexico or
Mississippi Sound; thence run along said shoreline and bulkhead line of .the
Gulf of Mexico or Mississippi Sound the following bearings and distances,
to-wit: East 60.0 feet; South 63 degrees 26 minutes 06 seconds East, 11.18 feet;
East 9.94 feet; South 87.99 feet; South 85 degrees 58 minutes 18 seconds East,
71.18 feet; North 35.00 feet; North 83 degrees 39 minutes 35 seconds East 27.17
feet; North 32.0 feet; North 68 degrees 11 minutes 55 seconds East, 23.69 feet;
North 19.20 feet; South 66 degrees 48 minutes 05 seconds East 37.92 feet; South
45.06 feet; South 05 degrees 49 minutes 10 seconds East, 32.15 feet; South 62
degrees 55 minutes 49 seconds East, 55.01 feet; South 43 degrees 52 minutes 41
seconds East 37.93 feet; South 02 degrees 38 minutes 52 seconds West, 198.04
feet; South 06 degrees 19 minutes 16 seconds West, 129.03 feet; South 08 degrees
09 minutes 29 seconds West, 61.46 feet; South 0 degrees 25 minutes 50 seconds
West, 72.42 feet; South 87 degrees 54 minutes 54 seconds East, 103.15 feet;
North 85 degrees 17

 

-4-



--------------------------------------------------------------------------------

minutes 56 seconds East, 98.58 feet; North 04 degrees 15 minutes 30 seconds
East, 79.71 feet; North 04 degrees 53 minutes 36 seconds West, 31.51 feet; North
01 degrees 28 minutes 33 seconds West, 175.75 feet; North 25 degrees 43 minutes
37 seconds West, 167.36 feet; North 07 degrees 05 minutes 25 seconds West, 63.90
feet, North 0 degrees 18 minutes 56 seconds East, 300.36 feet; East 36 feet;
South 218 feet and South 14 degrees 10 minutes 47 seconds East, 73.54 feet to
the POINT OF BEGINNING, containing 283,217 square feet, or 6.50 acres,1 more or
less.

--------------------------------------------------------------------------------

1 New desc. is 6.11 acres.

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT C

See attached



--------------------------------------------------------------------------------

TRACT A:

All of Lot Three (3); the West 40 feet of Lot Four (4); the South 80 feet of the
West 40 feet of lot Nine (9); and the South 80 feet of Lot Ten (10), Block Three
(3), Summerville Addition to the City of Biloxi, according to the map or plat
thereof on file and of record in the office of the Chancery Clerk of the Second
Judicial District of Harrison County, Mississippi.

TRACT B:

The East Forty (40) feet of lot Four (4), and the South Fifty-eight (58) feet of
the East forty (40) feet of Lot Nine (9), Block Three (3) of Summerville
Addition, according to the map or plat thereof on file and of record in Book 2
at Page 3 of the record of maps and, plats of Harrison County, Mississippi,
together with all improvements thereon.

TRACT C:

The East half (E 1/2) of Lot Two (2), Block Three (3) lying North of the Beach.
Road in Summerville Addition, a subdivision of the City of Biloxi, as per the
official map or plat thereof on file and of record in the office of the Chancery
Clerk of Harrison County, Mississippi.

TRACT D:

Beginning at the Northeast (NE) corner of Lot Nine (9), Block Three (3) of
Summerville Addition to the City of Biloxi, Mississippi as the POINT OF
BEGINNING; run West 160 feet; thence run South 120 feet to a point; thence run
East 120 feet to a point; thence run South 22 feet to a point; thence run East
40 feet to a point; thence run North 142 feet to the Point of Beginning. Being
part of lot Nine (9) and lot Ten (10), Block Three (3), Summerville Addition to
the City of Biloxi, Mississippi according to the map or plat thereof on file and
of record in the office of the Chancery Clerk of the Second Judicial District of
Harrison County, Mississippi.

Also described as: the North 120 feet of lot Ten (10), the North 120 feet of
the- West One-half of Lot nine (9), and the North 142 feet of the East one-half
of Lot Nine (9), Block Three (3), Summerville Addition, City of Biloxi, Second
Judicial District of Harrison County, Mississippi.

TRACT E:

Parcel No. 1: A lot or parcel of land 36 feet on Pine Street bordered on the
South by property of Mark Halat; East by Myers; North by Ross and West by Pine
Street, being part of Lot Twelve (12), Block Three (3) of Summerville Addition.

Parcel No. 2: A lot 79 feet on Pine Street, bordered on the South by property of
Francis Halat; East by property of Myers; North by property of



--------------------------------------------------------------------------------

Terry; and Rest by Pine Street, being part of Lot Twelve (12), Block Three (3)
Summerville Addition.

Parcel No. 3: The South 45 feet of Lot Twelve (12), Block Three (3) of
Summerville Addition.

Parcel No. 4: The North 30 feet of Lot one (1), Block Three (3), of Summerville
Addition.

Parcel No. 5: Lot Eleven (11), Block Three (3), of Summerville Addition.

TRACT F:

The North 40 feet of Lot Twelve (12), Block Three (3), Summerville Addition to
the City of Biloxi, Mississippi, as per the map or plat thereof on file and of
record in the office of the Chancery Clerk of the Second Judicial District of
Harrison County, Mississippi.

TRACT G:

Beginning at a point on the South line of the right-of-way of U.S. [Highway] 90
or East Beach Boulevard and 120 feet East of Pine Street, extended South;
running thence South, a distance of 490 feet, more or less, to the water’s edge;
running thence Easterly along the meanderings of the shoreline a distance of 160
feet, more or less, to a point, running thence North along a line a distance of
280 feet East of and parallel to said Pine Street extended, a distance of 479,3
feet, more or less, to a point on the South line of said U.S. 90 right-of-way;
running thence Heat a distance of 160 feet to the Point of Beginning. Together
with all riparian, littoral and aquatic rights thereunto belonging. Said
property is South of Block 3, Summerville Addition to the City of Biloxi.

LESS AND EXCEPT: A parcel of land situated in Section 35, Township 7 South,
Range 9 West, City of Biloxi, Second Judicial District, Harrison County,
Mississippi, also being a part of Lots Two (2), Three (3) and Four (4), Block
Three (3), Summerville Addition, and being more particularly described as
follows:

Commencing at the intersection of the East margin of Pine Street and the North
margin of U.S. Highway 50, thence North 09 degrees 05 minutes 35 seconds East
along said North margin 120.10 feet; thence South 00 degrees 16 minutes 49
seconds East 157.03 feet to the South, margin of U.S. Highway 90; thence South
00 degrees 17 minutes 07 seconds east 100.01 feet to the POINT OF BEGINNING;
thence North 89 degrees 05 minutes 11 seconds East 79.35 feet; thence North 89
degrees 25 minutes 52 seconds East 80.68 feet; thence South 00 degrees 17
minutes 15 seconds East 369.84 feet to the shoreline; thence South 69 degrees 32
minutes 16 seconds West 7.96 feet; thence South 03 degrees 06 minutes 58 seconds
West 18.30 feet; thence South 75 degrees

 

-2-



--------------------------------------------------------------------------------

22 minutes 04 seconds West 84.57 feet along a bulkhead; thence South 78 degrees
56 minutes 16 seconds West 70.76 feet along said bulkhead; thence North 00
degrees 17 minutes 07 seconds West 424.37 feet to the POINT OF BEGINNING. Said
parcel contains 65,176.

 

-3-



--------------------------------------------------------------------------------

EXHIBIT D

See attached



--------------------------------------------------------------------------------

TRACT H:

A parcel of land situated in Section 5, Township 7 South, Range 9 West, City of
Biloxi, Second Judicial. District, Harrison County. Mississippi, also being a
part of Lots Two (2), Three (3) and Four (4), Block Three (3), Summerville
Addition, and being more particularly described as follows:

Commencing at the intersection of the East margin of Pine Street and the North
margin of U.S. Highway 90, thence North 69 degrees 05 minutes 35 seconds East
along said North margin 120.10 feet; thence South 00 degrees 16 minutes 49
seconds East 157.03 feet to the South margin of U.S. Highway 90; thence South 00
degrees 17 minutes 07 seconds East 100.01 feet to the POINT OF BEGINNING thence
North 89 degrees 05 minutes 11 seconds East 79.35 feet; thence North 89 degrees
25 minutes 52 seconds East 60.68 feet; thence South 00 degrees 17 minutes 15
seconds East 369.84 feet to the shoreline; thence South 69 degrees 32 minutes 16
seconds West 7.96 feet; thence South 03 degrees 06 minutes 58 seconds West 18.90
feet; thence South 75 degrees 22 minutes 04 seconds West 84.57 feet along a
bulkhead; thence South 78 degrees 56 minutes 16 seconds West 70.76 feet along
said bulkhead; thence North 00 degrees 17 minutes 07 seconds West 424.37 feet to
the Point of Beginning. Said parcel contains 65,176 square feet.

TRACT I:

Commencing at the Northeast (NE) corner of Lot Eleven (11) in Block Eight (8),
of the map or Summerville, in the City of Biloxi, Mississippi, and then run West
66.67 feet along the South line of Howard Avenue (aka “Second Street” on said
map of Summerville) to an iron pipe thereon situated; thence run South 180 feet
to a point; run East 66.67 feet to a point on the East line of lot Thirteen (13)
thereof; thence run North 180 feet along the East line of paid lots to the Point
of Beginning, marked by the iron pipe. Being the East one-third (E 1/3) of Lots
11 and 12 and the North 20 feet (N 20’) of Lot 13, all in Block Eight (8) of
said Summerville Addition to the City of Biloxi, Mississippi, as per the
official map or plat thereof on file and of record in the office of the Chancery
Clerk of Harrison County, Second Judicial District, Mississippi,

AND ALSO:

The West 133 feet (W 233’) of Lots Eleven (11) and Twelve (12) and the North 20
feet (20’) of lot Thirteen (13), all in Block Eight (8) of Summerville Addition
to the City of Biloxi, Mississippi, as per the map or plat thereof on file and
of record in the office of the Chancery Clerk of Harrison County, Mississippi,
Second Judicial District.



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION OF LEASE AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION OF LEASE AGREEMENT (this “Agreement”) is made and
entered into effective as of _________, ___, 2006, by and between (Pinnacle
Entity) _______________, a _________ corporation (the “Assignor”), and (Harrah’s
Entity), a _______________ corporation (the “Assignee”).

WITNESSETH:

WHEREAS, Assignor and Assignee are parties to that certain Agreement for the
Sale and Purchase of Real Estate and Joint Escrow Instructions, dated as of May
___ 2006 (the “Purchase Agreement”)

WHEREAS, the Assignor is tenant under the Lease(s) identified in Exhibit A
attached hereto; and

WHEREAS, the Lease(s) covers certain real property located in the Second
Judicial District of Harrison County, Mississippi (the “Premises”), being more
particularly described in Exhibit B; and

WHEREAS, the Assignor desires to sell, transfer and assign to the Assignee all
of the Assignor’s right, title and interest as lessee in and to the Lease(s);
and

WHEREAS, the Assignee desires to assume the Assignor’s obligations under the
Lease(s) upon the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the Premises and of the mutual covenants set
forth herein and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

1. Assignment. The Assignor hereby sells, assigns and transfers to the Assignee
all of the Assignor’s right, title and interest in and to the Lease(s).

2. Acceptance. The Assignee hereby accepts the foregoing sale, assignment and
transfer of the Lease(s) and agrees and assumes to pay all rent and additional
rent due under the Lease(s) and to faithfully perform all other covenants,
stipulations, agreements and obligations under the Lease(s) accruing on and
after _____________, _____ 2006 (the “Closing Date”), or otherwise



--------------------------------------------------------------------------------

attributable to the period commencing on the Closing Date and continuing
thereafter. The Assignor shall be responsible for all such obligations of the
lessee under the Lease prior to the Closing Date.

3. Binding Effect. This Agreement shall be binding upon the successors and
assigns of the parties. The parties shall execute and deliver such further and
additional instruments, agreements and other documents as may be necessary to
evidence or carry out the provisions of this Agreement.

4. Notices. All notices, requests, demands, consents or other communications
given hereunder or in connection herewith shall be in writing, shall be sent by
registered or certified mail, return receipt requested, postage prepaid, or by
hand delivery or expedited delivery service, with delivery charges prepaid and
with acknowledged receipt of delivery, shall be deemed given on the date of
acceptance or refusal of acceptance shown on such receipt, and shall be
addressed to the party to receive such notice at the following applicable
address:

If to the Assignor, to:

[Pinnacle Entity]

c/o 3800 Howard Hughes Parkway

Suite 1800

Las Vegas, Nevada 89109

Facsimile: (702) 784-7778

With a copy by ordinary first class mail to:

Irell & Manella LLP

1800 Avenue of the Stars

Suite 900

Los Angeles, California 90067

Attention: C. Kevin McGeehan

Facsimile: (310) 203-7199

If to the Assignee, to:

(Harrah’s Entity)

With a copy by ordinary first class mail to:



--------------------------------------------------------------------------------

Section 10.16 Each party may, by notice given as aforesaid, change its address
for all subsequent notices.

5. Governing Law. This Agreement is made and delivered in the State of
Mississippi and shall be governed by the laws thereof.

6. Headings. The headings of the sections of this Agreement, where employed, are
for the convenience of reference only and do not form a part hereof and in no
way modify, interpret or construe the meanings of the parties.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption of
Lease Agreement as of the date first above written.

 

- ASSIGNOR -

(PINNACLE ENTITY) By:     

Title: 

    

- ASSIGNEE -

(HARRAH’S ENTITY) By:     

[NOTE: RECORDING IS INTENDED; ADD NOTARIAL ACKNOWLEDGMENT AND WITNESS EXECUTION
AS REQUIRED]



--------------------------------------------------------------------------------

Exhibit A

Identify Lease



--------------------------------------------------------------------------------

Exhibit B

Describe Premises



--------------------------------------------------------------------------------

EXHIBIT F

STATE OF MISSISSIPPI

COUNTY OF HARRISON

SECOND JUDICIAL DISTRICT

SPECIAL WARRANTY DEED

FOR AND IN CONSIDERATION of the sum of One Hundred Dollars ($100.00) cash in
hand paid, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, ________________, a ____________
corporation (“Grantor”), does hereby sell, convey and warranty specially unto
(HARRAH’S ENTITY), a ______________ corporation, that certain real property
together with all improvements thereon located in the Second Judicial District
of Harrison County, Mississippi, and being more particularly described in
Exhibit “A” hereto.

The special warranty given herein by Grantor is made subject to those Permitted
Exceptions listed in Exhibit “B” hereto.

WITNESS the signature of the Grantor on this the ______ day of ___________,
2006.

 

   BY:     

TITLE: 

    



--------------------------------------------------------------------------------

STATE OF

COUNTY OF

PERSONALLY came and appeared before me, the undersigned authority for said state
and county, _______________________, _______________________ of
___________________ who acknowledged to me that he/she executed the forgoing
Special Warranty Deed on the day and year therein stated, for and on behalf of
said corporation, as its act and deed, after first being duly authorized so to
do.

GIVEN under my hand and official seal of office on this the _____ day of
___________, 2006.

 

    Notary Public

 

My Commission Expires:

   

 

Grantor’s Address:   

Grantee’s Address:

Document prepared by:

John Galloway

Butler, Snow, O’Mara, Stevens & Cannada, PLLC

1300 25th Avenue

Gulfport, MS 39501

228-864-1170

Indexing Instructions:



--------------------------------------------------------------------------------

EXHIBIT “A”

(legal description)



--------------------------------------------------------------------------------

EXHIBIT “B”

(Permitted Exceptions)



--------------------------------------------------------------------------------

EXHIBIT G

CERTIFICATE PURSUANT TO SECTION 1445(b)(2) OF THE INTERNAL REVENUE

CODE AND TREASURY REGULATION SECTIONS 1.1445-2(b)(2)(i)

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including section 1445 of the Internal Revenue Code), the
owner of a disregarded entity (which has legal title to a U.S. real property
interest under local law) will be the transferor of the property and not the
disregarded entity. To inform the transferees, ____________________
(“Transferee”), that withholding of tax is not required upon the disposition of
a U.S. real property interest by __________________ (“Transferor”), the
undersigned hereby certifies the following on behalf of Transferor:

 

  1. Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);

 

  2. Transferor is not a disregarded entity as defined in Treasury Regulations
Section 1.1445-2(b)(b)(2)(iii);

 

  3. Transferor’s U.S. employer identification number is ______________; and

 

  4. Transferor’s office address is: _________________________________.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

Dated as of the _____ day of ________________, 2006.

 

         

By:

      

Name: 

      

Title:

        Notary Public